 



Exhibit 10.02
NEW JERSEY
NEW JERSEY
TRIPLE NET LEASE
BRANDYWINE OPERATING PARTNERSHIP, L.P.,
QAD Inc. a Delaware corporation
Tenant
for Entire Second Floor of the West Wing and a portion of the first floor of the
West Wing
10000 Midlantic Drive West
Mt. Laurel, New Jersey 08057

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              ARTICLE   TITLE   PAGE NUMBER
1.
  SUMMARY OF DEFINED TERMS.     1  
2.
  PREMISES.     3  
3.
  TERM.     3  
4.
  CONSTRUCTION .     4  
5.
  FIXED RENT; SECURITY DEPOSIT.     5  
6.
  ADDITIONAL RENT.     6  
7.
  ELECTRICITY CHARGES.     10  
8.
  SIGNS; USE OF PREMISES AND COMMON AREAS.     10  
9.
  ENVIRONMENTAL MATTERS.     11  
10.
  TENANT’S ALTERATIONS.     13  
11.
  CONSTRUCTION LIENS.     14  
12.
  ASSIGNMENT AND SUBLETTING.     14  
13.
  LANDLORD’S RIGHT OF ENTRY.     17  
14.
  REPAIRS AND MAINTENANCE.     17  
15.
  INSURANCE; SUBROGATION RIGHTS.     18  
16.
  INDEMNIFICATION.     19  
17.
  QUIET ENJOYMENT.     20  
18.
  FIRE DAMAGE.     20  
19.
  SUBORDINATION; RIGHTS OF MORTGAGEE.     21  
20.
  CONDEMNATION.     21  
21.
  ESTOPPEL CERTIFICATE.     22  
22.
  DEFAULT.     22  
23.
  INTENTIONALLY OMITTED PRIOR TO EXECUTION .     26  

i



--------------------------------------------------------------------------------



 



              ARTICLE   TITLE   PAGE NUMBER
24.
  LANDLORD’S REPRESENTATIONS AND WARRANTIES.     26  
25.
  SURRENDER.     26  
26.
  RULES AND REGULATIONS.     26  
27.
  GOVERNMENTAL REGULATIONS.     26  
28.
  NOTICES.     27  
29.
  BROKERS.     27  
30.
  CHANGE OF BUILDING/PROJECT NAME.     27  
31.
  LANDLORD’S LIABILITY.     27  
32.
  AUTHORITY.     28  
33.
  NO OFFER.     28  
34.
  RENEWAL.     28  
35.
  RIGHT OF EXPANSION.     29  
36.
  ROOF RIGHTS     29  
37.
  EARLY TERMINATION     30  
38.
  TENANT FINANCIAL INFORMATION.     30  
39.
  MISCELLANEOUS PROVISIONS.     30  
40.
  WAIVER OF TRIAL BY JURY.     32  
41.
  CONSENT TO JURISDICTION.     32  

          EXHIBITS        
EXHIBIT “A”
  -   SPACE PLAN OF PREMISES
EXHIBIT “B”
  -   CONFIRMATION OF LEASE TERM
EXHIBIT “C”
  -   RULES AND REGULATIONS
EXHIBIT “D”
  -   CLEANING SPECIFICATIONS

ii



--------------------------------------------------------------------------------



 



LEASE
THIS LEASE (“Lease”) entered into as of the 4th day of April, 2006, between
BRANDYWINE OPERATING PARTNERSHIP, L.P., a Delaware limited partnership
(“Landlord”), and QAD INC., a Delaware corporation, with its principal place of
business at 6450 Via Real, Carpinteria, California 93013 (“Tenant”).
WITNESSETH
     In consideration of the mutual covenants herein set forth, and intending to
be legally bound, the parties hereto covenant and agree as follows:
     1. SUMMARY OF DEFINED TERMS.
     The following defined terms, as used in this Lease, shall have the meanings
and shall be construed as set forth below:
          (a) “Building”: The Building located at 10000 Midlantic Drive, Mt.
Laurel, New Jersey 08054
          (b) “Project”: The Building, the land and all other improvements
located at Mt. Laurel Corporate Center, Mt. Laurel, New Jersey.
          (c) “Premises”: The entire second floor of the West Wing of the
Building and a portion of the first floor of the West Wing of the Building,
which the parties stipulate and agree is 43,528 rentable square feet of space in
the Building as shown on the space plan attached hereto as Exhibit “A” and made
a part hereof.
          (d) “Term”: From the Commencement Date for a period of 84 months,
ending on the last calendar day of the month.
          (e) “Fixed Rent”:

                                      MONTHLY   ANNUAL LEASE YEAR   PER R.S.F.  
INSTALLMENTS   FIXED RENT
Months 1-12
  $ 13.00     $ 47,155.33     $ 565,864.00  
Months 13-24
  $ 13.50     $ 48,969.00     $ 587,628.00  
Months 25-36
  $ 14.00     $ 50,782.67     $ 609,392.00  
Months 37-48
  $ 14.50     $ 52,596.33     $ 631,156.00  
Months 49-60
  $ 15.00     $ 54,510.00     $ 652,920.00  
Months 61-72
  $ 15.50     $ 56,223.67     $ 674,684.00  
Months 73-84
  $ 16.00     $ 58,037.33     $ 696,448.00  

          (f) “Security Deposit”: $0.00
          (g) “Tenant’s Allocated Share”: 24.30%.
          (h) “Rentable Area”: Premises 43,528 ft.
 Building 179,098 ft.
          (i) “Permitted Uses”: Tenant’s use of the Premises shall be limited to
general office use, related purposes and storage incidental thereto. Tenant’s
rights to use the Premises shall be subject to all applicable laws and
governmental rules and regulations and to all reasonable requirements of the
insurers of the Building.

1



--------------------------------------------------------------------------------



 



          (j) “Broker” Cushman & Wakefield of Pennsylvania and Cushman &
Wakefield of California, Inc.
          (k) “Notice Address/Contact”

         
 
  Landlord:   BRANDYWINE OPERATING PARTNERSHIP, L.P.
 
      10000 Midlantic Dr.
 
      Suite 300 W
 
      Mt. Laurel, New Jersey 08054
 
      Attn: George D. Sowa, Senior Vice President
 
      E-Mail: gsowa@brandywinerealty.com
 
       
 
  with a copy to:    
 
      Brandywine Realty Trust
 
      Brandywine Realty Trust
 
      401 Plymouth Road, Suite 500
 
      Plymouth Meeting, PA 19462
 
      Fax No. (610) 325-5622
 
      E-Mail: bmolotsky@brandywinerealty.com
 
      Attn: Brad A. Molotsky, General Counsel
 
       
 
  Tenant:   QAD Inc.
 
      6450 Via Real
 
      Carpinteria, California 93013
 
      Fax No.:                       
 
      E-Mail:                        
 
      Attention:                    
 
       
 
  With a copy to:    
 
       
 
      10000 Midlantic Drive
 
      Suite 200
 
      Mt. Laurel, New Jersey, 08054
 
      Fax No.:                      
 
      E-Mail:                       
 
      Attention: General Counsel
 
       
 
  And to:    
 
       
 
      Peter R. Sprigel, Esq.
 
      Flaster Greenberg
 
      Commerce Center, Third Floor
 
      1810 Chapel Avenue West
 
      Cherry Hill, New Jersey 08002-4609
 
      Fax No.: 856-661-1919
 
      E-Mail: peter.spirgel@flastergreenberg.com

          (l) “Tenant’s North American Industry Classification Number”: 7757;
          (m) “Additional Rent”: All sums of money or charges required to be
paid by Tenant under this Lease other than Fixed Rent, whether or not such sums
or charges are designated as “Additional Rent”.

2



--------------------------------------------------------------------------------



 



          (n) “Rent”: All Annual Fixed Rent, monthly installments of Annual
Fixed Rent, Fixed Rent and Additional Rent payable by Tenant to Landlord under
this Lease.
     2. PREMISES.
     Landlord does hereby lease, demise and let unto Tenant and Tenant does
hereby hire and lease from Landlord the Premises for the Term, upon the
provisions, conditions and limitations set forth herein.
     3. TERM.
          (a) The Term of this Lease shall commence (the “Commencement Date”) on
the date which is the earlier of (i) when Tenant, with Landlord’s prior consent,
assumes possession of the Premises for its Permitted Uses, or (ii) upon
substantial completion of the improvements required to be made by Landlord, if
any under Article 4, provided that if Tenant elects to perform the Improvements
(defined below) pursuant to the provisions of Article 4 below, in no event shall
the Commencement Date be later than September 1, 2006. The Premises shall be
deemed “substantially completed” when the improvements called for by Article 4
have been completed to the extent that the Premises may be occupied by Tenant
for its Permitted Uses, subject only to completion of minor finishing,
adjustment of equipment, and other minor construction aspects, and Landlord has
procured a temporary or permanent certificate of occupancy permitting the
occupancy of the Premises, if required by law (hereafter, “substantially
completed”) The Term shall expire on the last day of the month which is
eighty-four (84) months from the Commencement Date. The Commencement Date shall
be confirmed by Landlord and Tenant by the execution of a Confirmation of Lease
Term in the form attached hereto as Exhibit “B”. If Tenant fails to execute or
object to the Confirmation of Lease Term within ten (10) business days of its
delivery, Landlord’s determination of such dates shall be deemed accepted. On
the Commencement Date, Tenant’s existing lease (the “Existing Lease”) of a
portion of the Building (which portion includes a portion of the Premises) shall
be terminated, and Tenant shall have no further obligation to Landlord under the
Existing Lease except for such obligations thereunder which specifically survive
the termination of the Existing Lease. On or before the Commencement Date,
Tenant shall vacate the premises demised under the Existing Lease (other than
the portion thereof which constitutes the “Premises”), and Tenant shall leave
such space in the condition required under the Existing Lease. Notwithstanding
anything to the contrary contained in the Existing Lease, if the Commencement
Date occurs after September 1, 2006, Tenant shall be permitted to remain in the
premises demised under the Existing Lease, without regard to any holdover
provision under the Existing Lease, on the same terms and conditions set forth
in the Existing Lease, except that the Rent per square foot of space under the
Existing Lease shall be $13.00 per square foot of space demised under the
Existing Lease for the period from and after September 1, 2006 until termination
of the Existing Lease pursuant to the provisions of this Lease.
          (b) Except to the extent that the Tenant elects to perform the
Improvements, upon notification by Landlord, Landlord and Tenant shall schedule
a pre-occupancy inspection of the Premises at which time a punchlist of
outstanding items, if any, shall be completed. Within a reasonable time
thereafter, Landlord shall complete the punchlist items to Tenant’s reasonable
satisfaction.
          (c) In the event that the Premises are not ready for Tenant’s
occupancy, because of any alterations or construction now or hereafter being
carried on either to the Premises or the Building (unless such alterations are
being done by Tenant or Tenant’s contractor, in which case there shall be no
suspension or proration of rental or other sums), or because of any
restrictions, limitations or delays caused by government regulations or
governmental agencies, this Lease and the Term hereof shall not be affected
thereby, nor shall Tenant be entitled to make any claim for or receive any
damages whatsoever from Landlord; provided, however, no rent or other sums
herein provided to be paid by Tenant shall become due until the Premises are
substantially completed and deemed by Landlord to be ready for Tenant’s
occupancy, and until that time, the rent and other sums due hereunder shall be
suspended.

3



--------------------------------------------------------------------------------



 



     4. CONSTRUCTION .
          (a) Landlord shall construct and do such other work (collectively, the
“Improvements”) in substantial conformity with the plans and outline
specifications of the plan prepared by Space Design dated January 30, 2006, and
designated as SK1/1W and SK1/2W attached hereto as Exhibit “A”. Landlord shall
only be responsible for payment of a maximum cost of $696,448.00 (i.e., $16.00
per rentable square foot for the Improvements (the “Tenant Allowance”), all such
costs in excess thereof to be borne by Tenant, and shall be paid to Landlord
within ten (10) days of delivery of an invoice and reasonable documentation
therefor. If any material revision or supplement to Landlord’s Work is deemed
necessary by Landlord, those revisions and supplements shall be submitted to
Tenant for approval, which approval shall not be unreasonably withheld or
delayed. If Landlord shall be delayed in such “substantial completion” as a
result of (i) Tenant’s failure to furnish plans and specifications within five
(5) days after Landlord’s request therefore; (ii) Tenant’s request for
materials, finishes or installations other than Landlord’s standard;
(iii) Tenant’s changes in said plans; (iv) the performance or completion of any
work, labor or services by a party employed by Tenant, including, but not
limited to the installation of any of Tenant’s furniture, furniture systems,
fixtures or equipment; or (v) Tenant’s failure to approve final plans, working
drawings or reflective ceiling plans within five (5) days after Landlord’s
request therefore (each, a “Tenant’s Delay”); then the commencement of the Term
of this Lease and the payment of Fixed Rent hereunder shall be accelerated by
the number of days of such delay . If any change, revision or supplement to the
scope of the Landlord’s Work is requested by Tenant or if Tenant fails to
provide information or cooperation required by Landlord in connection with
Landlord’s Work within the time periods required then such occurrence shall not
change the Commencement Date of the Term and shall not alter Tenant’s
obligations under this Lease. Notwithstanding anything to the contrary stated in
Section 3(a) above, the Term shall commence on the date the Premises would have
been delivered to Tenant but for Tenant’s Delay. Tenant shall be solely
responsible for all reasonably documented and invoiced expenses which extend the
Commencement Date or increase the costs incurred in connection with a Tenant
requested change in the scope of the Landlord Work in excess of the Tenant
Allowance(including the finishes set forth therein). Landlord’s Work constitutes
an Alteration under Article 10. Notwithstanding anything to the contrary
contained herein, if the entire Tenant Allowance is not spent by Tenant on the
Improvements, the balance may be used by Tenant for hard and soft costs incurred
by Tenant, including, without limitation, architectural and project management,
for consultants’ fees, furniture, fixtures and equipment, data and telephone
cabling, moving expenses, legal fees and other costs, fees and expenses
associated with the Improvements or Tenant’s occupancy of the Premises, provided
that no less than 85% of the Tenant Allowance shall be used for the
Improvements, and provided further that Landlord shall have no obligation to
disburse any portion of the Tenant Allowance other than that for the
Improvements until such time as Landlord or Tenant, as the case may be, shall
have obtained a final certificate of occupancy for the Premises. Landlord shall
select the contractors and subcontractors for the Improvements for the “major
trade areas” through a competitive bidding process in which at least three
(3) qualified bids are requ ested and reviewed. The Improvements shall be
completed on an “open book” basis, and Tenant shall have the right to audit
Landlord’s records to verify the appropriateness of charges for the
Improvements. Landlord shall use its commercially reasonable efforts to
coordinate the construction of the Improvements with the Tenant, the contractor
and architect, in a manner which will cause the least practical interruption
with Tenant’s business in the portion of the Premises currently occupied by
Tenant under the Existing Lease. Upon substantial completion of the
Improvements, Landlord shall assign to Tenant, Landlord’s right in any
warranties or guaranties of the Improvements or the systems installed which are
a part of the Improvements from any contractor or manufacturer.
          (b) Tenant and its authorized agents, employees and contractors shall
have the right, at Tenant’s own risk, expense and responsibility, thirty
(30) days prior to the Commencement Date to enter the first floor portion of the
Premises for the purpose of installing furniture, fixtures, and equipment,
provided that Tenant, in so doing, the following provisions shall apply:
               (i) Tenant shall first obtain the approval of Landlord of the
specific work it proposes to perform and shall furnish Landlord with reasonably
detailed plans and specifications;
               (ii) Such work shall be performed by responsible contractors and
subcontractors, approved by Landlord, which approval shall not be unreasonably
withheld or delayed, and such contractors and subcontractors shall not prejudice
Landlord’s relationship with Landlord’s contractors or subcontractors or the
relationship between such contractors and their subcontractors or employees, or
disturb harmonious labor relations.

4



--------------------------------------------------------------------------------



 



Such contractors and subcontractors shall furnish in advance and maintain in
effect workmen’s compensation insurance in accordance with statutory
requirements and comprehensive public liability insurance (naming Tenant and
Landlord and Landlord’s contractors and subcontractors as additional insureds)
with limits satisfactory to Landlord;
               (iii) No such work shall be performed in such manner or at such
times as to cause any delay in connection with any work being done by any of the
Landlord’s contractors or subcontractors in the Building;
               (iv) All construction contracts must include language holding the
Landlord harmless from and against any and all claims arising from, under or in
connection with such construction; and
               (v) Tenant and its contractors and subcontractors shall be solely
responsible for the transportation, safekeeping and storage of materials and
equipment used in the performance of such work, for the removal of waste and
debris resulting therefrom, and for any damage caused by them to any
installations or work performed by Landlord’s contractors and subcontractors.
               (vi) All such work shall be performed in a manner which will
cause the least practical interference with the other tenants of the Building,
and Tenant shall cause its contractors to maintain the Building and the Premises
in a neat, clean and orderly manner.
     5. FIXED RENT; SECURITY DEPOSIT.
Tenant shall pay to Landlord without notice or demand, and without set-off, the
annual Fixed Rent payable in the monthly installments of Fixed Rent as set forth
in Article 1(e), in advance on the first day of each calendar month during the
Term by (i) check sent to Landlord, P.O. Box 8538-363, Philadelphia, PA 19171,
or (ii) wire transfer of immediately available funds to the account at Wachovia
Bank, Salem NJ account no. 2030000359075 ABA #031201467; such transfer to be
confirmed by Landlord’s accounting department upon written request by Tenant
610-832-4975. All payments must include the following information: Building #260
and Lease #___. The Lease # will be provided to Tenant in the Confirmation of
Lease Term. Notwithstanding the immediately preceding sentence, the first full
month’s installment and the Security Deposit shall be paid upon the execution of
this Lease by Tenant by two separate checks.
          (a) In the event any Fixed Rent or Additional Rent, charge, fee or
other amount due from Tenant under the terms of this Lease are not paid to
Landlord when due, Tenant shall also pay as Additional Rent a service and
handling charge equal to six (6%) percent of the total payment then due,
provided that Landlord shall not impose such late fee the first two (2) times in
any twelve month period in which the Rent is not paid on the date when due. The
aforesaid late fee shall begin to accrue on the initial date of a payment due
date, irrespective of any grace period granted hereunder. This provision shall
not prevent Landlord from exercising any other remedy herein provided or
otherwise available at law or in equity in the event of any default by Tenant.
          (b) Tenant shall be required to pay a Security Deposit of $0.00 under
this Lease (the “Collateral”), as security for the prompt, full and faithful
performance by Tenant of each and every provision of this Lease and of all
obligations of Tenant hereunder. No interest shall be paid to Tenant on the
Collateral, and Landlord shall have the right to commingle the Collateral with
other Security Deposits held by Landlord. If Tenant fails to perform any of its
obligations hereunder, Landlord may use, apply or retain the whole or any part
of the Collateral for the payment of (i) any rent or other sums of money which
Tenant may not have paid when due, (ii) any sum expended by Landlord on Tenant’s
behalf in accordance with the provisions of this Lease, and/or (iii) any sum
which Landlord may expend or be required to expend by reason of Tenant’s
default, including, without limitation, any damage or deficiency in or from the
reletting of the Premises as provided in this Lease. The use, application or
retention of the Collateral, or any portion thereof, by Landlord shall not
prevent Landlord from exercising any other right or remedy provided by this
Lease or by law (it being intended that Landlord shall not first be required to
proceed against the

5



--------------------------------------------------------------------------------



 



Collateral) and shall not operate as either liquidated damages or as a
limitation on any recovery to which Landlord may otherwise be entitled. If any
portion of the Collateral is used, applied or retained by Landlord for the
purposes set forth above, Tenant agrees, within ten (10) days after the written
demand therefor is made by Landlord, to deposit cash with the Landlord in an
amount sufficient to restore the Collateral to its original amount. In addition
to the foregoing, if Tenant defaults (irrespective of the fact that Tenant cured
such default) more than once in its performance of a monetary obligation and
such monetary defaults aggregate in excess of $20,000 under this Lease, Landlord
may require Tenant to increase the Collateral to the greater of twice the
(i) Fixed Rent paid monthly, or (ii) the initial amount of the Collateral.
          If Tenant shall fully and faithfully comply with all of the provisions
of this Lease, the Collateral, or any balance thereof, shall be returned to
Tenant without interest after the expiration of the Term or upon any later date
after which Tenant has vacated the Premises. In the absence of evidence
satisfactory to Landlord of any permitted assignment of the right to receive the
Collateral, Landlord may return the same to the original Tenant, regardless of
one or more assignments of Tenant’s interest in this Lease or the Collateral.
Upon the return of the Collateral, or the remaining balance thereof, to the
original Tenant or any successor to the original Tenant, Landlord shall be
completely relieved of liability with respect to the Collateral.
          In the event of a transfer of the Project or the Building, Landlord
shall have the right to transfer the Collateral to the vendee or lessee and
Landlord shall thereupon be released by Tenant from all liability for the return
of such Collateral. Upon the assumption of such Collateral by the transferee,
Tenant agrees to look solely to the new landlord for the return of said
Collateral, and the provisions hereof apply to every transfer or assignment made
of the Collateral to a new landlord. Tenant further covenants that it will not
assign or encumber or attempt to assign or encumber the Collateral and that
neither Landlord nor its successors or assigns shall be bound by any such
assignment, encumbrance, attempted assignment or attempted encumbrance. The
Collateral shall not be mortgaged, assigned or encumbered in any manner
whatsoever by Tenant without the prior written consent of Landlord.
     6. ADDITIONAL RENT.
          (a) Commencing on the Commencement Date, and in each calendar year
thereafter during the Term (as same may be extended), Tenant shall pay to
Landlord Tenant’s Allocated Share of the following charges (“Recognized
Expenses”), without deduction or set off.
               (i) Operating Expenses. All costs and expenses related to the
Project incurred by Landlord, including, but not limited to:
                    (a) All costs and expenses related to the operation of the
Building and Project, including, but not limited to, lighting, cleaning the
Building exterior and common areas of the Building interior, trash removal and
recycling, repairs and maintenance of the roof and storm water management
system, policing and regulating traffic to and from the Project, fire
suppression and alarm systems, concierge services for the Project, utilities,
removing snow, ice and debris and maintaining all landscape areas, (including
replacing and replanting flowers, shrubbery and trees), maintaining and
repairing all other exterior improvements on the Project, all repairs and
compliance costs necessitated by laws enacted or which become effective after
the date hereof (including, without limitation, any additional regulations or
requirements enacted after the date hereof regarding the Americans With
Disabilities Act (as such applies to the Project or common areas but not to any
individual tenant’s space), if applicable) required of Landlord under applicable
laws and rules and regulations.
                    (b) All costs and expenses incurred by Landlord for
environmental testing, sampling or monitoring required by statute, regulation or
order of governmental authority, except any costs or expenses incurred in
conjunction with the spilling or depositing of any hazardous substance for which
any person or other tenant is legally liable and Landlord is reimbursed for by
such other person.
                    (c) Any other expense or charge (including reasonably
allocated general and administrative charges) which would typically be
considered an expense of maintaining, operating or repairing the Project under
generally accepted accounting principles.

6



--------------------------------------------------------------------------------



 



                    (d) Management fee not to exceed five (5%) percent of Rent.
It is expressly understood that legal fees incurred in an action against an
individual tenant shall not be deemed includable as an operating expense
pursuant to this provision.
                    (e) Capital expenditures and capital repairs and
replacements shall be included as operating expenses but only to the extent that
same are incurred to reduce Operating Expenses or to comply with laws enacted
after the date of this Lease, solely to the extent of the amortized costs of
same over the useful life of the improvement in accordance with generally
accepted accounting principles such useful life not to exceed five (5) years.
                    (f) All insurance premiums paid or payable by Landlord for
insurance with respect to the Project as follows: (a) fire and extended coverage
insurance (including demolition and debris removal); (b) insurance against
Tenant defaults, Landlord’s rental loss or abatement (but not including business
interruption coverage on behalf of Tenant), from damage or destruction from
environmental hazards, fire or other casualty; (c) Landlord’s commercial general
liability insurance (including bodily injury and property damage) and boiler
insurance; and (d) such other insurance as Landlord or any reputable mortgage
lending institution holding a mortgage on the Premises may require. If the
coverage period of any of such insurance obtained by Landlord commences before
or extends beyond the Term, the premium therefore shall be prorated to the Term.
Should Tenant’s occupancy or use of the Premises at any time change and thereby
cause an increase in such insurance premiums on the Premises, Building and/or
Project, Tenant shall pay to Landlord the entire amount of such reasonably
documented increase.
               Notwithstanding the foregoing, the term “Operating Expenses”
shall not include any of the following:
                    (a) Repairs or other work occasioned by fire, windstorm or
other insured casualty or by the exercise of the right of eminent domain to the
extent of insurance proceeds or condemnation awards received therefor;
                    (b) Leasing commissions, accountants’, consultants’,
auditors or attorneys’ fees, costs and disbursements and other expenses incurred
in connection with negotiations or disputes with other tenants or prospective
tenants or other occupants, or associated with the enforcement of any other
leases or the defense of Landlord’s title to or interest in the real property or
any part thereof;
                    (c) Costs incurred by Landlord in connection with
construction of the Building and related facilities, the correction of latent
defects in construction of the Building or the discharge of Landlord’s Work;
                    (d) Costs (including permit, licenses and inspection fees)
incurred in renovating or otherwise improving or decorating, painting, or
redecorating the Building or space for other tenants or other occupants or
vacant space;
                    (e) Depreciation and amortization;
                    (f) Costs incurred due to a breach by Landlord or any other
tenant of the terms and conditions of any lease;
                    (g) Overhead and profit increment paid to subsidiaries or
affiliates of Landlord for management or other services on or to the Building or
for supplies, utilities or other materials, to the extent that the costs of such
services, supplies, utilities or materials exceed the reasonable costs that
would have been paid had

7



--------------------------------------------------------------------------------



 



the services, supplies or materials been provided by unaffiliated parties on a
reasonable basis without taking into effect volume discounts or rebates offered
to Landlord as a portfolio purchaser;
                    (h) Interest on debt or amortization payments on any
mortgage or deeds of trust or any other borrowings and any ground rent;
                    (i) Ground rents or rentals payable by Landlord pursuant to
any over-lease;
                    (j) Any compensation paid to clerks, attendants or other
persons in commercial concessions operated by Landlord;
                    (k) Expenses resulting from the gross negligence or willful
misconduct of Landlord;
                    (l) Any fines or fees for Landlord’s failure to comply with
governmental, quasi-governmental, or regulatory agencies’ rules and regulations;
                    (m) Legal, accounting and other expenses related to
Landlord’s financing, re-financing, mortgaging or selling the Building or the
Project;
                    (n) Taxes, except as set forth below;
                    (o) Costs for sculpture, decorations, painting or other
objects of art in excess of amounts typically spent for such items in office
buildings of comparable quality in the competitive area of the Building;
                    (p) Cost of any political, charitable or civic contribution
or donation; and
                    (q) Costs that are capital in nature except as provided in
subsection 6(a)(i)(e) hereof.
               (ii) Taxes. Taxes shall be defined as all taxes, assessments and
other governmental charges (“Taxes”), including special assessments for public
improvements or traffic districts which are levied or assessed against the
Project during the Term or, if levied or assessed prior to the Term, which
properly are allocable to the Term, and real estate tax appeal expenditures
incurred by Landlord to the extent of any reduction resulting thereby. Nothing
herein contained shall be construed to include as Taxes: (A) any inheritance,
estate, succession, transfer, gift, franchise, corporation, net income or profit
tax or capital levy that is or may be imposed upon Landlord or (B) any transfer
tax or recording charge resulting from a transfer of the Building or the
Project; provided, however, that if at any time during the Term the method of
taxation prevailing at the commencement of the Term shall be altered so that in
lieu of or as a substitute for the whole or any part of the taxes now levied,
assessed or imposed on real estate as such there shall be levied, assessed or
imposed (i) a tax on the rents received from such real estate, or (ii) a license
fee measured by the rents receivable by Landlord from the Premises or any
portion thereof, or (iii) a tax or license fee imposed upon Premises or any
portion thereof, then the same shall be included in the computation of Taxes
hereunder.
          (b) Tenant shall pay, in monthly installments in advance, on account
of Tenant’s Allocated Share of Operating Expenses and Taxes, the estimated
amount of such Recognized Expenses and Taxes for such year as determined by
Landlord in its reasonable discretion and as set forth in a notice to Tenant,
such notice to include the basis for such calculation. Prior to the end of the
calendar year in which the Lease commences and thereafter for each successive
calendar year (each, a “Lease Year”), or part thereof, Landlord shall send to
Tenant a statement of projected increases in Recognized Expenses and Taxes and
shall indicate what Tenant’s projected share of Recognized Expenses and Taxes
shall be. Said amount shall be paid in equal monthly installments in advance by
Tenant as Additional Rent commencing January 1 of the applicable Lease Year.

8



--------------------------------------------------------------------------------



 



               Tenant shall have the right, at its sole cost and expense, within
sixty (60) days from receipt of Landlord’s statement of Recognized Expenses, to
audit or have its appointed accountant audit Landlord’s records related to
Recognized Expenses and Taxes provided that any such audit may not occur more
frequently than once each calendar year nor apply to any year prior to the year
of the statement being reviewed. In the event Tenant’s audit discloses any
discrepancy, Landlord and Tenant shall use their best efforts to resolve the
dispute and make an appropriate adjustment, failing which, they shall submit any
such dispute to arbitration pursuant to the rules and under the jurisdiction of
the American Arbitration Association in Burlington County, New Jersey. The
decision rendered in such arbitration shall be final, binding and
non-appealable. The expenses of arbitration, other than individual legal and
accounting expenses which shall be the respective parties’ responsibility, shall
be divided equally between the parties. In the event, by agreement or as a
result of an arbitration decision, it is determined that the actual Recognized
Expenses and Taxes exceeded those claimed by the Landlord by more than ten
percent (10), the actual, reasonable hourly costs to Tenant of Tenant’s audit
(including legal and accounting costs) shall be reimbursed by Landlord. In the
event Tenant utilizes a contingent fee auditor and Landlord is responsible for
the payment of such auditor, Landlord shall only pay the reasonable hourly fee
of such auditor.
          (c) If during the course of any Lease Year, Landlord shall have reason
to believe that the Operating Expenses and Taxes shall be different than that
upon which the aforesaid projections were originally based, then Landlord, one
time in any calendar year, shall be entitled to adjust the amount by
reallocating the remaining payments for such year, for the months of the Lease
Year which remain for the revised projections, and to advise Tenant of an
adjustment in future monthly amounts to the end result that the Operating
Expenses and Taxes shall be collected on a reasonably current basis each Lease
Year.
          (d) In calculating the Recognized Expenses as hereinbefore described,
if for thirty (30) or more days during the preceding Lease Year less than
ninety-five (95%) percent of the rentable area of the Building shall have been
occupied by tenants, then the Recognized Expenses attributable to the Property
shall be deemed for such Lease Year to be amounts equal to the Recognized
Expenses which would normally be expected to be incurred had such occupancy of
the Building been at least ninety-five (95%) percent throughout such year, as
reasonably determined by Landlord (i.e., taking into account that certain
expenses depend on occupancy (e.g., janitorial) and certain expenses do not
(e.g., landscaping)). Furthermore, if Landlord shall not furnish any item or
items of Recognized Expenses to any portions of the Building because such
portions are not occupied or because such item is not required by the tenant of
such portion of the Building, for the purposes of computing Recognized Expenses,
an equitable adjustment shall be made so that the item of Operating Expense in
question shall be shared only by tenants actually receiving the benefits
thereof.
          (e) By April 30th of each Lease Year or as soon thereafter as
administratively available, Landlord shall send to Tenant a statement of actual
expenses incurred for Recognized Expenses and Taxes for the prior Lease Year
showing the Allocated Share due from Tenant. Landlord shall use its reasonable
efforts to provide Tenant with the aforesaid statements on or before April 30 of
each Lease Year; provided, however, if Landlord is unable to provide such
statements by April 30, Landlord shall not have been deemed to waive its right
to collect any such amounts as Additional Rent. In the event the amount prepaid
by Tenant exceeds the amount that was actually due then Landlord shall issue a
credit to Tenant in an amount equal to the over charge, which credit Tenant may
apply to future payments on account of Recognized Expenses and Taxes until
Tenant has been fully credited with the over charge. If the credit due to Tenant
is more than the aggregate total of future rental payments, Landlord shall pay
to Tenant the difference between the credit in such aggregate total. In the
event Landlord has undercharged Tenant, then Landlord shall send Tenant an
invoice with the additional amount due, which amount shall be paid in full by
Tenant within twenty (20) days of receipt.
          (f) Each of the Operating Expenses and Tax amounts, whether requiring
lump sum payment or constituting projected monthly amounts added to the Fixed
Rent, shall for all purposes be treated and considered as Additional Rent and
the failure of Tenant to pay the same as and when due in advance and without
demand shall have the same effect as failure to pay any installment of the Fixed
Rent and shall afford Landlord all the remedies in the Lease therefor as well as
at law or in equity. All Operating Expenses shall be charged at standard rates
from the

9



--------------------------------------------------------------------------------



 



applicable service provider, without reduction on account of volume discounts or
preferred vendor rates applicable to Landlords.
          (g) If this Lease terminates other than at the end of a calendar year,
Landlord’s annual estimate of Recognized Expenses and Taxes shall be accepted by
the parties as the actual Recognized Expenses and Taxes for the year the Lease
ends until Landlord provides Tenant with actual statements in accordance with
subsection 6(e) above.
     7. ELECTRICITY CHARGES.
          Landlord shall not be liable for any interruption any utility service
for any reason unless caused by the gross negligence or willful misconduct of
Landlord. Notwithstanding the preceding sentence in this Section 7 to the
contrary, (i) if any interruption of electric or any other utility services,
however caused, shall continue for more than five (5) consecutive business days
or ten (10) business days within any twelve (12) month period, and such
interruption substantially affects Tenant’s ability to use and occupy the
Premises for its Permitted Use, Rent shall be equitably abated based upon the
portion of the Premises which is rendered uninhabitable as a result of such
interruption (but not in an aggregate amount in excess of the aggregate amount
of proceeds Landlord receives under its “loss of rents” policy) until such
electric or other utility services are restored. Tenant shall pay to Landlord,
as Additional Rent, all charges incurred by Landlord for electricity, such
charges to be based upon Tenant’s Share. Tenant shall pay to Landlord as
Additional Rent Landlord’s monthly estimate of Tenants Share of electricity
charges in the same manner, and pursuant to the same process as Tenant is
required to pay the monthly estimates of Recognized Expenses pursuant to
Article 6 above. The aforesaid electricity charges shall commence upon occupancy
by Tenant of the Premises. Landlord, during the hours of 8:00 A.M. to 6:00 P.M.
on weekdays and on Saturdays from 8:00 A.M. to 1:00 P.M. (“Working Hours”),
excluding legal holidays, shall furnish the Premises with heat and
air-conditioning in the respective seasons, and provide the Premises with
electricity for lighting and usual office equipment. At any hours other than the
aforementioned, such services will be provided at Tenant’s expense at $65.00 per
hour. Notwithstanding anything herein to the contrary, if Landlord reasonably
determines that Tenant’s use of electricity is excessive, Tenant agrees to pay
for the installation of a separate electric meter to measure electrical usage in
excess of normal office use and to pay Landlord for all such excess electricity
registered in such submeter.
     8. SIGNS; USE OF PREMISES AND COMMON AREAS.
          (a) As part of Tenant fit-out cost, Landlord shall provide Tenant with
standard identification signage on all Building directories and at the entrance
to the Premises. Tenant, at its expense may place its name and logo on the glass
at the entrance of the portion of the Premises on the first floor of the
Building. Landlord shall use its commercially reasonable efforts to obtain
required governmental approvals to allow Tenant to install a facade sign bearing
Tenant’s name on the west wing of the Building of a size similar to ARI (the
“Facade Sign”), and upon receipt of such approval and Landlord’s consent as to
the content, size and location of same, Tenant shall have the right, at Tenant’s
expense, to install the Facade Sign on the west wing of the Building. If
Landlord does not obtain the required governmental approvals for the Facade
Sign, Landlord shall use its commercially reasonable efforts to obtain the
required governmental approvals to install the names of two tenants on the
existing monument sign located at the Building (the “Monument Sign”). Upon
receipt of the governmental approvals for the Monument Sign, Tenant shall have
the exclusive right, at Tenant’s expense, and subject to Landlord’s consent as
to the content, size and location of same, to have Tenant’s name placed on the
Monument Sign, provided that if Landlord receives a written request from ARI or
a replacement tenant of the Building leasing space of a square footage which is
equal or greater than that leased to ARI, Landlord shall have the right to
install the name and logo of ARI or such replacement tenant on the Monument
Sign. No other signs shall be placed, erected or maintained by Tenant at any
place upon the Premises, Building or Project.
          (b) Tenant may use and occupy the Premises only for the express and
limited purposes stated in Article 1(i) above; and the Premises shall not be
used or occupied, in whole or in part, for any other purpose without the prior
written consent of Landlord; provided that Tenant’s right to so use and occupy
the Premises shall remain

10



--------------------------------------------------------------------------------



 



expressly subject to the provisions of “Governmental Regulations”, Article 27
herein. No machinery or equipment shall be permitted that shall cause vibration,
noise or disturbance beyond the Premises. Tenant, without Landlord’s consent or
direction, shall not “vacate” the Premises at any time during the Term, nor
permit the Premises to remain unoccupied. “Vacate” shall be defined as Tenant’s
ceasing to use the Premises for its Permitted Use or the removal of
substantially all of its furniture and equipment and personal property from the
Premises.
          (c) Tenant shall not overload any floor or part thereof in the
Premises or the Building, including any public corridors or elevators therein,
bringing in, placing, storing, installing or removing any large or heavy
articles, and Landlord may prohibit, or may direct and control the location and
size of, safes and all other heavy articles, and may require, at Tenant’s sole
cost and expense, supplementary supports of such material and dimensions as
Landlord may deem necessary to properly distribute the weight.
          (d) Tenant shall not install in or for the Premises, without
Landlord’s prior written approval, any equipment which requires more electric
current than Landlord is required to provide under this Lease, and Tenant shall
ascertain from Landlord the maximum amount of load or demand for or use of
electrical current which can safely be permitted in and for the Premises, taking
into account the capacity of electric wiring in the Building and the Premises
and the needs of Building common areas (interior and exterior) and the
requirements of other tenants of the Building, Tenant and shall not in any event
connect a greater load than such safe capacity.
          (e) Tenant shall not commit or suffer any waste upon the Premises,
Building or Project or any nuisance, or do any other act or thing which may
disturb the quiet enjoyment of any other tenant in the Building or Project.
          (f) Tenant shall have the right, non-exclusive and in common with
others, to use the exterior paved driveways and walkways of the Building for
vehicular and pedestrian access to the Building. Tenant shall also have the
right, in common with other tenants of the Building and Landlord, to use not
less than 183 of the designated parking areas of the Project for the parking of
automobiles of Tenant and its employees and business visitors, incident to
Tenant’s permitted use of the Premises; provided that Landlord shall have the
right to restrict or limit Tenant’s utilization of the parking areas in the
event the same become overburdened and in such case to equitably allocate on
proportionate basis or assign parking spaces among Tenant and the other tenants
of the Building.
     9. ENVIRONMENTAL MATTERS.
          (a) Hazardous Substances.
               (i) Tenant shall not, except as provided in subparagraph
(ii) below, bring or otherwise cause to be brought or permit any of its agents,
employees, contractors or invitees to bring in, on or about any part of the
Premises, Building or Project, any hazardous substance or hazardous waste in
violation of law, as such terms are or may be defined in (x) the Comprehensive
Environmental Response, Compensation and Liability Act, 42 U.S.C. 9601 et seq.,
as the same may from time to time be amended, and the regulations promulgated
pursuant thereto (“CERCLA”); the United States Department of Transportation
Hazardous Materials Table (49 CFR 172.102); by the Environmental Protection
Agency as hazardous substances (40 CFR Part 302); the Clean Air Act; and the
Clean Water Act, and all amendments, modifications or supplements thereto;
(y) the Industrial Site Recovery Act, formerly known as the Environmental
Cleanup Responsibility Act, N.J.S.A. 13:1K-6 et seq., as the same may from time
to time be amended, and the regulations promulgated pursuant thereto (“ISRA”);
and/or (z) any other rule, regulation, ordinance, statute or requirements of any
governmental or administrative agency regarding the environment (collectively,
(x) and (y) shall be referred to as an “Applicable Environmental Law”).
               (ii) Tenant may bring to and use at the Premises, hazardous
substances incidental to its normal business operations under the NAI Code
referenced in paragraph 1(l) above in solely de minimis

11



--------------------------------------------------------------------------------



 



quantities and strictly in accordance with all Applicable Environmental Law.
Tenant shall store and handle such substances in strict accordance with all
Applicable Environmental Law.
          (b) NAI Numbers.
               (i) Tenant represents and warrants that Tenant’s NAI number as
designated in the North American Industry Classification System Manual prepared
by the Office of Management and Budget, and as set forth in Article 1(l) hereof,
is correct. Tenant represents that the specific activities intended to be
carried on in the Premises are in accordance with Article 1(i) and Tenant
covenants and agrees that it will not do or suffer anything which will cause its
NAI number (or that of any assignee or subtenant) to fall within any of the
following “major group” classifications of NAI numbers during the Term (and any
exercised renewal term) hereof: 22 through 39 inclusive, 46 through 49
inclusive, 51 and 76 or as set forth on Appendix C to ISRA (together the
“Covered Numbers”). Tenant further covenants and agrees to notify Landlord at
least thirty (30) days prior to any change of facts which would result in the
change of Tenant’s NAI number form its present number to any of the covered
Numbers. Upon such notice, Landlord shall have the right, at its option, to
terminate this Lease within thirty (30) days of receipt of such notice by
notifying Tenant in writing.
               (ii) Tenant shall not engage in operations at the Premises which
involve the generation, manufacture, refining, transportation, treatment,
storage, handling or disposal of “hazardous substances” or “hazardous waste” as
such terms are defined under any Applicable Environmental Law. Tenant further
covenants that it will not cause or permit to exist any “discharge” (as such
term is defined under Applicable Environmental Laws) on or about the Premises.
               (iii) (A) If Tenant’s operations at the Premises now or hereafter
constitute an “Industrial Establishment” subject to the requirements of ISRA,
then prior to: (1) closing operations or transferring ownership or operations of
Tenant at the Premises (as defined under ISRA), (2) the expiration or sooner
termination of this lease, or (3) any assignment of this Lease or any subletting
of any portion of the Premises; Tenant shall, at its expense, comply with all
requirements of ISRA pertaining thereto. Without limitation of the foregoing,
Tenant’s obligations shall include (i) the proper filing of an initial notice
under N.J.S.A. 13:1K-9(a) to the NJDEP and (ii) the performance of all
remediation and other requirements of ISRA, including without limitation all
requirements of N.J.S.A. 13:1K-9(b) through and including (l).
                    (B) In addition, upon written request of Landlord, Tenant
shall cooperate with Landlord in obtaining Applicable Environmental Laws
approval of any transfer of the Building. Specifically in that regard, Tenant
agrees that it shall (1) execute and deliver all affidavits, reports, responses
to questions, applications or other filings required by Landlord and related to
Tenant’s activities at the Premises, (2) allow inspections and testing of the
Premises during normal business hours, and (3) as respects the Premises, perform
any requirement reasonably requested by Landlord necessary for the receipt of
approvals under Applicable Environmental Law, provided the foregoing shall be at
no out-of-pocket cost or expense to Tenant except for clean-up and remediation
costs arising from Tenant’s violation of this Article 9.
               (iv) The parties acknowledge and agree that, except as provided
in subparagraph (iii)(B) above, pursuant to the provisions of Section 20(c) of
ISRA, Tenant shall be, and is hereby, designated the party responsible (the
“Party Responsible”) to comply with the requirements of ISRA (P.L. 1983, c.330)
with respect to the Premises, and that as a result, the NJDEP may compel Tenant
to so comply. In addition, any failure of Tenant to provide any information and
submission as required under Section 20(a) and Section 20(c) of ISRA shall
constitute a default under this Lease. Any assignee or subtenant of Tenant shall
be deemed to have, and by entering into such assignment or sublease, and/or by
entering into possession of the Premises, does hereby, acknowledge that they
shall be the Party Responsible, jointly and severally with Tenant, under the
provisions of this Lease.
               (v) In the event that Tenant is not obligated to comply with
Article 9(b)(iii) for any reason, including without limitation inapplicability
of ISRA to Tenant, then prior to the expiration or sooner

12



--------------------------------------------------------------------------------



 



termination of this Lease or any subletting of any portion of the Premises,
Tenant shall, at Tenant’s expense, and at Landlord’s option:
                    (A) Obtain from the NJDEP a “non-applicability letter”
confirming that the proposed termination, assignment or subletting shall not be
subject to the requirements of ISRA. Any representation or certification made by
Tenant in connection with the non-applicability letter request shall constitute
a representation and warranty by Tenant in favor of Landlord and any
misrepresentation or breach of warranty contained in Tenant’s request shall
constitute a default under this Lease; provided, however, if a non-applicability
letter is not issued due to factors relating solely to the Building or parties
other than Tenant, then Tenant shall be deemed to have complied with this
provision.
                    (B) If reasonably indicated by a reputable environmental
consultant engaged by Landlord, at Landlord’s expense, Tenant shall remove
“hazardous waste” or “hazardous waste” attributable to Tenant’s occupancy at the
Premises in a manner which complies with NJDEP requirements under ISRA, at
Tenant’s expense, as if ISRA applied to Tenant and/or the Premises.
               (vi) In the event Tenant is obligated, under this Article or
otherwise, to perform and/or cooperate in performing any ISRA obligations and/or
obtain and/or cooperate in obtaining any ISRA approval, by way of a
non-applicability letter, “negative declaration”, the performance of an approved
remedial action work plan, the obtaining of a no further action letter, the
performance under a remediation agreement and/or otherwise (collectively the
“ISRA Obligations”) and, prior to fully performing such ISRA Obligations, there
occurs the scheduled expiration of the Term of this Lease or any other
termination of this Lease (collectively, a “Lease Termination”), and in the
event (i) Landlord is obligated to deliver possession to a new tenant and
(ii) Landlord is prevented from being able to deliver lawful possession because
of such failure of Tenant to fully perform same, then Tenant shall, following
such Lease Termination, pay, at the time and in the manner Fixed Rent payments
were due during the term, an amount equal to: (i) Fixed Rent at twice the rate
in effect immediately prior to such Lease Termination; and (ii) Additional Rent
as provided under the Lease until such time as all such ISRA Obligations have
been fully completed.
          (c) Additional Terms. In the event of Tenant’s failure to comply in
full with this Article, Landlord may, after written notice to Tenant and
Tenant’s failure to cure within thirty (30) days of its receipt of such notice,
at Landlord’s option, perform any and all of Tenant’s obligations as aforesaid
and all costs and expenses incurred by Landlord in the exercise of this right
shall be deemed to be Additional Rent payable on demand and with interest at the
Default Rate. The parties acknowledge and agree that Tenant shall not be held
responsible for any environmental issue at the Premises unless such issue was
caused by an action or omission of Tenant or its agents, employees, consultants
or invitees. This Article 9 shall survive the expiration or sooner termination
of this Lease.
     10. TENANT’S ALTERATIONS.
          Tenant will not cut or drill into or secure any fixture, apparatus or
equipment or make alterations, improvements or physical additions (collectively,
“Alterations”) of any kind to any part of the Premises without first obtaining
the written consent of Landlord, such consent not to be unreasonably withheld.
Alterations shall, at Landlord’s option, be done by Landlord at Tenant’s sole
cost and expense. Landlord’s consent shall not be required for (i) the
installation of any office equipment or fixtures including internal partitions
which do not require disturbance of any structural elements or systems (other
than attachment thereto) within the Building or (ii) minor work, including
decorations, which does not require disturbance of any structural elements or
systems (other than attachment thereto) within the Building and which costs in
the aggregate less than $50,000. If no approval is required or if Landlord
approves Tenant’s Alterations and agrees to permit Tenant’s contractors to do
the work, Tenant, prior to the commencement of labor or supply of any materials,
must furnish to Landlord (i) a duplicate or original policy or certificates of
insurance evidencing (a) general public liability insurance for personal injury
and property damage in the minimum amount of $1,000,000.00 combined single
limit, (b) statutory workman’s compensation insurance, and (c) employer’s
liability insurance from each contractor to be employed (all such policies shall
be non-cancelable without thirty (30) days prior written notice to Landlord and
shall be in amounts and with

13



--------------------------------------------------------------------------------



 



companies satisfactory to Landlord); (ii) construction documents prepared and
sealed by a registered New Jersey architect if such alteration causes the
aggregate of all Alterations to be in excess of $50,000; (iii) all applicable
building permits required by law; and (iv) an executed, effective Waiver of
Mechanics Liens from such contractors and all sub-contractors in states allowing
for such waivers or the cost of such alteration must be bonded by Tenant. In
connection with all Alterations involving Landlord’s approval, Landlord shall be
entitled to collect a construction management fee equal to 3% of the cost of the
Alteration in connection with Landlord’s services in supervising and review of
such Alternations. Any approval by Landlord permitting Tenant to do any or cause
any work to be done in or about the Premises shall be and hereby is conditioned
upon Tenant’s work being performed by workmen and mechanics working in harmony
and not interfering with labor employed by Landlord, Landlord’s mechanics or
their contractors or by any other tenant or their contractors. If at any time
any of the workmen or mechanics performing any of Tenant’s work shall be unable
to work in harmony or shall interfere with any labor employed by Landlord, other
tenants or their respective mechanics and contractors, then the permission
granted by Landlord to Tenant permitting Tenant to do or cause any work to be
done in or about the Premises, may be withdrawn by Landlord upon forty-eight
(48) hours written notice to Tenant.
     All Alterations (whether temporary or permanent in character) made in or
upon the Premises, either by Landlord or Tenant, shall be Landlord’s property
upon installation and shall remain on the Premises without compensation to
Tenant unless Landlord provides written notice to Tenant to remove same at the
expiration of the Lease, in which event Tenant shall promptly remove such
Alterations and restore the Premises to good order and condition. All furniture,
movable trade fixtures and equipment (including telephone, security and
communication equipment system wiring and cabling) installed by Landlord at
Tenant’s request, Tenant, its assignees and sublessees shall be removed by
Tenant at the termination of this Lease. All such installations, removals and
restoration shall be accomplished in a good and workmanlike manner so as not to
damage the Premises or Building and in such manner so as not to disturb other
tenants in the Building. If Tenant fails to remove any items required to be
removed pursuant to this Article, Landlord may do so and the reasonable costs
and expenses thereof shall be deemed Additional Rent hereunder and shall be
reimbursed by Tenant to Landlord within fifteen (15) business days of Tenant’s
receipt of an invoice therefor from Landlord.
     11. CONSTRUCTION LIENS.
          (a) Tenant will not suffer or permit any contractor’s, subcontractor’s
or supplier’s lien (a “Construction Lien”) to be filed against the Premises or
any part thereof by reason of work, labor services or materials supplied or
claimed to have been supplied to Tenant; and if any Construction Lien shall at
any time be filed against the Premises or any part thereof, Tenant, within ten
(10) days after notice of the filing thereof, shall cause it to be discharged of
record by payment, deposit, bond, order of a court of competent jurisdiction or
otherwise. If Tenant shall fail to cause such Construction Lien to be discharged
within the period aforesaid, then in addition to any other right or remedy,
Landlord may, but shall not be obligated to, discharge it either by paying the
amount claimed to be due or by procuring the discharge of such lien by deposit
or by bonding proceedings. Any amount so paid by Landlord, plus all of
Landlord’s costs and expenses associated therewith (including, without
limitation, reasonable legal fees), shall constitute Additional Rent payable by
Tenant under this Lease and shall be paid by Tenant to Landlord on demand with
interest from the date of advance by Landlord at the Default Rate.
          (b) Nothing in this Lease, or in any consent to the making of
alterations or improvements shall be deemed or construed in any way as
constituting authorization by Landlord for the making of any alterations or
additions by Tenant within the meaning of Section 3 of the Construction Lien Law
(P.L. 1993, c. 318) or any amendment thereof, or constituting a request by
Landlord, express or implied, to any contractor, subcontractor or supplier for
the performance of any labor or the furnishing of any materials for the use or
benefit of Landlord.
     12. ASSIGNMENT AND SUBLETTING.
          (a) Subject to the remaining subsections of Article 12, except as
expressly permitted pursuant to this section, Tenant shall not, without the
prior written consent of Landlord, such consent not to be unreasonably

14



--------------------------------------------------------------------------------



 



withheld, assign, transfer or hypothecate this Lease or any interest herein or
sublet the Premises or any part thereof. Any of the foregoing acts without such
consent shall be void and shall, at the option of Landlord, terminate this
Lease. Subject to subparagraph 12(i) below, this Lease shall not, nor shall any
interest herein, be assignable as to the interest of Tenant by operation of law
or by merger, consolidation or asset sale, without the written consent of
Landlord.
          (b) If at any time or from time to time during the term of this Lease
Tenant desires to assign this Lease or sublet all or any part of the Premises,
Tenant shall give notice to Landlord of such desire, including the name, address
and contact party for the proposed assignee or subtenant, a description of such
party’s business history, the effective date of the proposed assignment or
sublease (including the proposed occupancy date by the proposed assignee or
sublessee), and in the instance of a proposed sublease, the square footage to be
subleased, a floor plan professionally drawn to scale depicting the proposed
sublease area, and a statement of the duration of the proposed sublease (which
shall in any and all events expire by its terms prior to the scheduled
expiration of this Lease, and immediately upon the sooner termination hereof).
Landlord may, at its option, and in its sole and absolute discretion,
exercisable by notice given to Tenant within forty-five (45) days next following
Landlord’s receipt of Tenant’s notice (which notice from Tenant shall, as a
condition of its effectiveness, include all of the above-enumerated
information), elect to recapture the Premises if Tenant is proposing to sublet
or assign the Premises or such portion as is proposed by Tenant to be sublet
(and in each case, the designated and non-designated parking spaces included in
this demise, or a pro-rata portion thereof in the instance of the recapture of
less than all of the Premises), and terminate this Lease with respect to the
space being recaptured. Notwithstanding the foregoing, Landlord shall not have
the right to recapture on subleases of the Premises to Tenant’s Affiliate
(defined below).
          (c) If Landlord elects to recapture the Premises or a portion thereof
as aforesaid, then from and after the effective date thereof as approved by
Landlord, after Tenant shall have fully performed such obligations as are
enumerated herein to be performed by Tenant in connection with such recapture,
and except as to obligations and liabilities accrued and unperformed (and any
other obligations expressly stated in this Lease to survive the expiration or
sooner termination of this Lease), Tenant shall be released of and from all
lease obligations thereafter otherwise accruing with respect to the Premises (or
such lesser portion as shall have been recaptured by Landlord). The Premises, or
such portion thereof as Landlord shall have elected to recapture, shall be
delivered by Tenant to Landlord free and clear of all furniture, furnishings,
personal property and removable fixtures, with Tenant repairing and restoring
any and all damage to the Premises resulting from the installation, handling or
removal thereof, and otherwise in the same condition as Tenant is, by the terms
of this Lease, required to redeliver the Premises to Landlord upon the
expiration or sooner termination of this Lease. In the event of a sublease of
less than all of the Premises, the cost of erecting any required demising walls,
entrances and entrance corridors, and any other or further improvements required
in connection therewith, including without limitation, modifications to HVAC,
electrical, plumbing, fire, life safety and security systems (if any), painting,
wallpapering and other finish items as may be acceptable to or specified by
Landlord shall be shared 50% by Tenant and 50% by Landlord. All of the foregoing
improvements shall be made in accordance with applicable legal requirements and
Landlord’s then-standard base building specifications and shall be performed by
Landlord’s contractors. Upon the completion of any recapture and termination as
provided herein, Tenant’s Fixed Rent, Recognized Expenses and other monetary
obligations hereunder shall be adjusted pro-rated based upon the reduced
rentable square footage then comprising the Premises.
          (d) If Landlord provides written notification to Tenant electing not
to recapture the Premises (or so much thereof as Tenant had proposed to
sublease), then Tenant may proceed to market the designated space and may
complete such transaction and execute an assignment of this Lease or a sublease
agreement (in each case in form acceptable to Landlord) within a period of five
(5) months next following Landlord’s notice to Tenant that it declines to
recapture such space, provided that Tenant shall have first obtained in any such
case the prior written consent of Landlord to such transaction, which consent
shall not be unreasonably withheld. If, however, Tenant shall not have assigned
this Lease or sublet the Premises with Landlord’s prior written consent as
aforesaid within five (5) months next following Landlord’s notice to Tenant that
Landlord declines to recapture the Premises (or such portion thereof as Tenant
initially sought to sublease), then in such event, Tenant shall again be
required to request Landlord’s consent to the proposed transaction, whereupon
Landlord’s right to recapture the Premises (or such portion as Tenant shall
desire to sublease) shall be renewed upon the same terms and as otherwise
provided in subsection (b) above.

15



--------------------------------------------------------------------------------



 



               For purposes of this Section 12(d), and without limiting the
basis upon which Landlord may withhold its consent to any proposed assignment or
sublease, the parties agree that it shall not be unreasonable for Landlord to
withhold its consent to such assignment or sublease if: (i) the proposed
assignee or sublessee shall have a net worth which is not acceptable to Landlord
in Landlord’s reasonable discretion; (ii) the proposed assignee or sublessee
shall have no reliable credit history or an unfavorable credit history, or other
reasonable evidence exists that the proposed assignee or sublessee will
experience difficulty in satisfying its financial or other obligations under
this Lease; (iii) the proposed assignee of sublessee, in Landlord’s reasonable
opinion, is not reputable and of good character; (iv) the portion of the
Premises requested to be subleased renders the balance of the Premises
unleasable as a separate area; (v) Tenant is proposing a sublease at a rental or
subrental rate which is less than the then fair market rental rate for the
portion of the Premises being subleased or assigned, or Tenant is proposing to
assign or sublease to an existing tenant of the Building or another property
owned by Landlord or by its partners, or to another prospect with whom Landlord
or its partners, or their affiliates are then negotiating; (vi) the proposed
assignee or sublessee will cause Landlord’s existing parking facilities to be
reasonably inadequate, or in violation of code requirements, or require Landlord
to increase the parking area or the number of parking spaces to meet code
requirements, or the nature of such party’s business shall reasonably require
more than four (4) parking spaces per 1,000 rentable square feet of floor space,
or (vii) the nature of such party’s proposed business operation would or might
reasonably permit or require the use of the Premises in a manner inconsistent
with the “Permitted Use” specified herein, would or might reasonably otherwise
be in conflict with express provisions of this Lease, would or might reasonably
violate the terms of any other lease for the Building, or would, in Landlord’s
reasonable judgement, otherwise be incompatible with other tenancies in the
Building.
          (e) Any sums or other economic consideration received by Tenant as a
result of any subletting, assignment or license (except rental or other payments
received which are attributable to the amortization of the cost of leasehold
improvements made to the sublet or assigned portion of the premises by Tenant
for subtenant or assignee, and other reasonable expenses incident to the
subletting or assignment, including standard leasing commissions) whether
denominated rentals under the sublease or otherwise, which exceed, in the
aggregate, the total sums which Tenant is obligated to pay Landlord under this
Lease (prorated to reflect obligations allocable to that portion of the premises
subject to such sublease or assignment) shall be divided evenly between Landlord
and Tenant, with Landlord’s portion being payable to Landlord as Additional
Rental under this Lease without affecting or reducing any other obligation of
Tenant hereunder.
          (f) Regardless of Landlord’s consent, no subletting or assignment
shall release Tenant of Tenant’s obligation or alter the primary liability of
Tenant to pay the Rent and to perform all other obligations to be performed by
Tenant hereunder. The acceptance of rental by Landlord from any other person
shall not be deemed to be a waiver by Landlord of any provision hereof. Consent
to one assignment or subletting shall not be deemed consent to any subsequent
assignment or subletting. In the event of default by any assignee of Tenant or
any successor of Tenant in the performance of any of the terms hereof, Landlord
may proceed directly against Tenant without the necessity of exhausting remedies
against such assignee or successor.
          (g) In the event that (i) the Premises or any part thereof are sublet
and Tenant is in default under this Lease, or (ii) this Lease is assigned by
Tenant, then, Landlord may collect Rent from the assignee or subtenant and apply
the net amount collected to the rent herein reserved; but no such collection
shall be deemed a waiver of the provisions of this Article 12 with respect to
assignment and subletting, or the acceptance of such assignee or subtenant as
Tenant hereunder, or a release of Tenant from further performance of the
covenants herein contained.
          (h) In connection with each proposed assignment or subletting of the
Premises by Tenant, Tenant shall pay to Landlord (i) an administrative fee of
$250 per request (including requests for non-disturbance agreements and
Landlord’s or its lender’s waivers) in order to defer Landlord’s administrative
expenses arising from such request, plus (ii) Landlord’s reasonable attorneys’
fees.

16



--------------------------------------------------------------------------------



 



          (i) Tenant may, after notice to, but without the consent of Landlord,
assign this Lease to an affiliate (i.e., an entity, 50% or more of whose
ownership interest is owned by the same owners owning 50% or more of Tenant’s
ownership interest), parent or subsidiary corporation of Tenant(“Affiliate”), or
to an entity to which it sells or assigns all or substantially all of its assets
or ownership interests or with which it may be consolidated or merged , provided
such purchasing, consolidated or merged entity shall, in writing, assume and
agree to perform all of the obligations of Tenant under this Lease, shall have a
net worth at least equal to that of Tenant as of the date hereof, and it shall
deliver such assumption with a copy of such assignment to Landlord within ten
(10) days thereafter, and provided further that Tenant shall not be released or
discharged from any liability under this Lease by reason of such assignment.
          (j) Anything in this Article 12 to the contrary notwithstanding, no
assignment or sublease shall be permitted under this Lease if Tenant is in
default at the time of such assignment or has previously defaulted (irrespective
of the fact that Tenant cured such default) more than twice in connection with
any of its monetary obligations under this Lease and such monetary defaults
aggregate in excess of $20,000.
     13. LANDLORD’S RIGHT OF ENTRY.
          Landlord and persons authorized by Landlord may enter the Premises at
all reasonable times upon reasonable advance notice (except in the case of an
emergency in which case no prior notice is necessary) for the purpose of
inspections, repairs, alterations to adjoining space, appraisals, or other
reasonable purposes; including enforcement of Landlord’s rights under this
Lease. Landlord shall not be liable for inconvenience to or disturbance of
Tenant by reason of any such entry; provided, however, that in the case of
repairs or work, such shall be done, so far as practicable, so as to not
unreasonably interfere with Tenant’s use of the Premises. Provided, however,
that such efforts shall not require Landlord to use overtime labor unless Tenant
shall pay for the increased costs to be incurred by Landlord for such overtime
labor. Landlord also shall have the right to enter the Premises at all
reasonable times after giving prior oral notice to Tenant, to exhibit the
Premises to any prospective purchaser and/or mortgagee. Landlord also shall have
the right to enter the Premises at all reasonable times after giving prior oral
notice to Tenant, to exhibit the Premises to any prospective tenants.
     14. REPAIRS AND MAINTENANCE.
          (a) Except as specifically otherwise provided in subparagraphs (b) and
(c) of this Article, Tenant, at its sole cost and expense and throughout the
Term of this Lease, shall keep and maintain the Premises in good order and
condition, free of accumulation of dirt and rubbish, and shall promptly make all
non-structural repairs necessary to keep and maintain such good order and
condition. Tenant shall have the option of replacing lights, ballasts, tubes,
ceiling tiles, outlets and similar equipment itself or it shall have the ability
to advise Landlord of Tenant’s desire to have Landlord make such repairs. If
requested by Tenant, Landlord shall make such repairs to the Premises within a
reasonable time of notice to Landlord and shall charge Tenant for such services
at Landlord’s standard rate (such rate to be competitive with the market rate
for such services). When used in this Article 14, the term “repairs” shall
include replacements and renewals when necessary. All repairs made by Tenant
shall utilize materials and equipment which are at least equal in quality and
usefulness to those originally used in constructing the Building and the
Premises.
          (b) Landlord, throughout the Term of this Lease and at Landlord’s sole
cost and expenses, shall make all necessary repairs to the footings and
foundations and the structural steel columns and girders forming a part of the
Premises.
          (c) Landlord shall maintain all HVAC systems, plumbing and electric
systems serving the Building and the Premises other than Tenant’s specialty HVAC
system or electrical system which shall be maintained exclusively by Tenant at
Tenant’s sole cost and expense. Tenant’s Allocated Share of Landlord’s cost for
HVAC, electric and plumbing service, maintenance and repairs, as limited under
Article 6 with respect to capital expenditures, shall be included as a portion
of Recognized Expenses as provided in Article 6 hereof.

17



--------------------------------------------------------------------------------



 



          (d) Landlord, throughout the Term of this Lease, shall make all
necessary repairs to the Building outside of the Premises and the common areas,
including the roof, walls, exterior portions of the Premises and the Building,
utility lines, equipment and other utility facilities in the Building, which
serve more than one tenant of the Building, and to any driveways, sidewalks,
curbs, loading, parking and landscaped areas, and other exterior improvements
for the Building; provided, however, that Landlord shall have no responsibility
to make any repairs unless and until Landlord receives written notice of the
need for such repair or Landlord has actual knowledge of the need to make such
repair. Tenant shall pay its Allocated Share of the cost of all repairs, as
limited under Article 6 with respect to capital repairs, to be performed by
Landlord pursuant to this Article 14(d) as Additional Rent as provided in
Article 6 hereof.
          (e) Landlord shall keep and maintain all common areas appurtenant to
the Building and any sidewalks, parking areas, curbs and access ways adjoining
the Property in a clean and orderly condition, free of accumulation of dirt,
rubbish, snow and ice, and shall keep and maintain all landscaped areas in a
neat and orderly condition. Tenant shall pay its Allocated Share of the cost of
all work to be performed by Landlord pursuant to this subaragraph (e) as
Additional Rent as provided in Article 6 hereof. Landlord’s obligation to
provide snow removal services shall be limited to the parking areas and the
sidewalk entrances to the Building.
          (f) Notwithstanding anything herein to the contrary, repairs to the
Premises, Building or Project and its appurtenant common areas made necessary by
a negligent or willful act or omission of Tenant or any employee, agent,
contractor, or invitee of Tenant shall be made at the sole cost and expense of
Tenant, except to the extent of insurance proceeds received by Landlord.
          (g) Landlord shall provide Tenant with janitorial services for the
Premises Monday through Friday of each week in accordance with the guidelines
set forth in Exhibit “D” attached hereto and the Tenant shall pay its Allocated
Share of the cost thereof as Additional Rent as provided in Article 6 hereof.
          (h) Notwithstanding the foregoing to the contrary, in the event that
Tenant is not satisfied with the maintenance, repair and janitorial services for
the Premises provided by the Landlord, and such service is not corrected within
sixty (60) days following receipt by Landlord of written notice setting forth
the precise nature of the deficiencies, then Tenant shall have the right, at its
expense, to provide for its own maintenance, repair and janitorial services of
the Premises, which shall be performed in a manner consistent with first class
office buildings, and in such event, the cost of performing such services shall
be deducted from the Recognized Expenses.
     15. INSURANCE; SUBROGATION RIGHTS.
          (a) Tenant shall obtain and keep in force at all times during the term
hereof, at its own expense, commercial general liability insurance including
contractual liability and personal injury liability and all similar coverage,
with combined single limits of $3,000,000.00 on account of bodily injury to or
death of one or more persons as the result of any one accident or disaster and
on account of damage to property, or in such other amounts as Landlord may from
time to time require. Tenant shall also require its movers to procure and
deliver to Landlord a certificate of insurance naming Landlord as an additional
insured.
          (b) Tenant shall, at its sole cost and expense, maintain in full force
and effect on all Tenant’s trade fixtures, equipment and personal property on
the Premises, a policy of “special form” property insurance covering the full
replacement value of such property.
          (c) All liability insurance required hereunder shall not be subject to
cancellation without at least thirty (30) days prior notice to all insureds, and
shall name Landlord, Brandywine Realty Trust, Landlord’s Agent and Tenant as
insureds, as their interests may appear, and, if requested by Landlord, shall
also name as an additional insured any mortgagee or holder of any mortgage which
may be or become a lien upon any part of the Premises. Prior to the commencement
of the Term, Tenant shall provide Landlord with certificates which evidence that
the coverages required have been obtained for the policy periods. Tenant shall
also furnish to Landlord throughout the term hereof replacement certificates at
least thirty (30) days prior to the expiration dates of the then

18



--------------------------------------------------------------------------------



 



current policy or policies. All the insurance required under this Lease shall be
issued by insurance companies authorized to do business in the State of New
Jersey with a financial rating of at least an A-VII as rated in the most recent
edition of Best’s Insurance Reports and in business for the past five years. The
limit of any such insurance shall not limit the liability of Tenant hereunder.
If Tenant fails to procure and maintain such insurance, Landlord may, but shall
not be required to, procure and maintain the same, at Tenant’s expense to be
reimbursed by Tenant as Additional Rent within ten (10) days of written demand.
Any deductible under such insurance policy or self-insured retention under such
insurance policy in excess of Twenty Five Thousand ($25,000) must be approved by
Landlord in writing prior to issuance of such policy. Tenant shall not
self-insure without Landlord’s prior written consent. The policy limits set
forth herein shall be subject to periodic review, and Landlord reserves the
right to require that Tenant increase the liability coverage limits if, in the
reasonable opinion of Landlord, the coverage becomes inadequate or is less than
commonly maintained by tenants of similar buildings in the area making similar
uses.
          (d) Landlord shall obtain and maintain the following insurance during
the Term of this Lease: (i) replacement cost insurance including “special form”
property insurance on the Building and on the Project, (ii) builder’s risk
insurance for the Landlord Work to be constructed by Landlord in the Project,
and (iii) commercial general liability insurance (including bodily injury and
property damage) covering Landlord’s operations at the Project in amounts
reasonably required by the Landlord’s lender or Landlord.
          (e) Each party hereto, and anyone claiming through or under them by
way of subrogation, waives and releases any cause of action it might have
against the other party and Brandywine Realty Trust and their respective
employees, officers, members, partners, trustees and agents, on account of any
loss or damage that is insured against under any insurance policy required to be
obtained hereunder (to the extent that such loss or damage is recoverable under
such insurance policy) that covers the Project, Building or Premises, Landlord’s
or Tenant’s fixtures, personal property, leasehold improvements or business and
which names Landlord and Brandywine Realty Trust or Tenant, as the case may be,
as a party insured. Each party hereto agrees that it will cause its insurance
carrier to endorse all applicable policies waiving the carrier’s right of
recovery under subrogation or otherwise against the other party. During any
period while such waiver of right of recovery is in effect, each party shall
look solely to the proceeds of such policies for compensation for loss, to the
extent such proceeds are paid under such policies.
     16. INDEMNIFICATION.
          (a) Tenant shall defend, indemnify and hold harmless Landlord,
Brandywine Realty Services Corp. and Brandywine Realty Trust and their
respective employees and agents from and against any and all third-party claims,
actions, damages, liability and expense (including all reasonable attorney’s
fees, expenses and liabilities incurred in defense of any such claim or any
action or proceeding brought thereon) arising from (i) Tenant’s improper use of
the Premises, (ii) the improper conduct of Tenant’s business, (iii) any
activity, work or things done, permitted or suffered by Tenant or its agents,
licensees or invitees in or about the Premises or elsewhere contrary to the
requirements of the Lease, (iv) any breach or default in the performance of any
obligation of Tenant’s part to be performed under the terms of this Lease, and
(v) any negligence or willful act of Tenant or any of Tenant’s agents,
contractors, employees or invitees. Without limiting the generality of the
foregoing, Tenant’s obligations shall include any case in which Landlord,
Brandywine Realty Services Corp. or Brandywine Realty Trust shall be made a
party to any litigation commenced by or against Tenant, its agents, subtenants,
licensees, concessionaires, contractors, customers or employees, then Tenant
shall defend, indemnify and hold harmless Landlord, Brandywine Realty Services
Corp. and Brandywine Realty Trust and shall pay all costs, expenses and
reasonable attorney’s fees incurred or paid by Landlord, Brandywine Realty
Services Corp. and Brandywine Realty Trust in connection with such litigation,
after notice to Tenant and Tenant’s refusal to defend such litigation, and upon
notice from Landlord shall defend the same at Tenant’s expense by counsel
satisfactory to Landlord.
          (b) Landlord shall defend, indemnify and hold harmless Tenant and its
respective employees and agents from and against any and all third-party claims,
actions, damages, liability and expense (including all attorney’s fees, expenses
and liabilities incurred in defense of any such claim or any action or
proceeding brought

19



--------------------------------------------------------------------------------



 



thereon) arising from (i) Landlord’s improper use of the Premises, (ii) the
improper conduct of Landlord’s business, (iii) any activity, work or things
done, permitted or suffered by Landlord in or about the Premises or elsewhere
contrary to the requirements of the Lease, (iv) any breach or default in the
performance of any obligation of Landlord’s part to be performed under the terms
of this Lease, and (v) any negligence or willful act of Landlord or any of
Landlord’s agents, contractors, employees or invitees without limiting the
generality of the foregoing, Landlord’s obligations shall include any case in
which Tenant shall be made a party to any litigation commenced by or against
Landlord, its agents, subtenants, licensees, concessionaires, contractors,
customers or employees, then Landlord shall defend, indemnify and hold harmless
Tenant and shall pay all costs, expenses and reasonable attorney’s fees incurred
or paid by Tenant in connection with such litigation, after notice to Landlord
and Landlord’s refusal to defend such litigation, and upon notice from Tenant
shall defend the same at Landlord’s expense by counsel satisfactory to Tenant.
     17. QUIET ENJOYMENT.
          Provided Tenant has performed all of the terms and conditions of this
Lease, including the payment of Fixed Rent and Additional Rent, to be performed
by Tenant, Tenant shall peaceably and quietly hold and enjoy the Premises for
the Term, without hindrance from Landlord, or anyone claiming by through or
under Landlord under and subject to the terms and conditions of this Lease and
of any mortgages now or hereafter affecting all of or any portion of the
Premises.
     18. FIRE DAMAGE.
          (a) Except as provided below, in case of damage to the Premises by
fire or other insured casualty, Landlord shall repair the damage. Such repair
work shall be commenced promptly following notice of the damage and completed
with due diligence, taking into account the time required for Landlord to effect
a settlement with and procure insurance proceeds from the insurer, except for
delays due to governmental regulation, scarcity of or inability to obtain labor
or materials, intervening acts of God or other causes beyond Landlord’s
reasonable control.
          (b) Notwithstanding the foregoing, if (i) the damage is of a nature or
extent that, in Landlord’s reasonable judgment (to be communicated to Tenant
within sixty (60) days from the date of the casualty), the repair and
restoration work would require more than two hundred ten (210) consecutive days
to complete after the casualty (assuming normal work crews not engaged in
overtime), or (ii) if more than thirty (30%) percent of the total area of the
Building is extensively damaged, or (iii) the casualty occurs in the last Lease
Year of the Term and Tenant has not exercised a renewal right, either party
shall have the right to terminate this Lease and all the unaccrued obligations
of the parties hereto, by sending written notice of such termination to the
other within ten (10) days of Tenant’s receipt of the notice from Landlord
described above. Such notice is to specify a termination date no less than
fifteen (15) days after its transmission.
          (c) If the insurance proceeds received by Landlord as dictated by the
terms and conditions of any financing then existing on the Building, (excluding
any rent insurance proceeds) would not be sufficient to pay for repairing the
damage or are required to be applied on account of any mortgage which encumbers
any part of the Premises or Building, or if the nature of loss is not covered by
Landlord’s fire insurance coverage, Landlord may elect either to (i) repair the
damage as above provided notwithstanding such fact or (ii) terminate this Lease
by giving Tenant notice of Landlord’s election as aforesaid.
          (d) In the event Landlord has not completed restoration of the
Premises within two hundred ten (210) days from the date of casualty (subject to
delay due to weather conditions, shortages of labor or materials or other
reasons beyond Landlord’s control, Tenant may terminate this Lease by written
notice to Landlord within thirty (30) business days following the expiration of
such 210 day period (as extended for reasons beyond Landlord’s control as
provided above) unless, within thirty (30) business days following receipt of
such notice, Landlord has substantially completed such restoration and delivered
the Premises to Tenant for occupancy. Notwithstanding the foregoing, in the
event Tenant is responsible for the aforesaid casualty, Tenant shall not have
the right to terminate this Lease if Landlord is willing to rebuild and restore
the Premises.

20



--------------------------------------------------------------------------------



 



          (e) In the event of damage or destruction to the Premises or any part
thereof, Tenant’s obligation to pay Fixed Rent and Additional Rent shall be
equitably adjusted or abated.
     19. SUBORDINATION; RIGHTS OF MORTGAGEE.
          (a) Landlord represents to Tenant that, as of the date of this Lease,
no mortgage encumbers the Building or the Premises. This Lease shall be subject
and subordinate at all times to the lien of any mortgages hereafter placed upon
the Premises, Building and/or Project and land of which they are a part without
the necessity of any further instrument or act on the part of Tenant to
effectuate such subordination, provided that the holder of such mortgage
executes and delivers a subordination, attornment and nondisturbance agreement
(“Nondisturbance Agreement”) on its standard form, which provides, inter alia,
that the leasehold estate granted to Tenant under this Lease will not be
terminated or disturbed by reason of the foreclosure of the mortgage held by
Landlord’s Mortgagee, so long as Tenant shall not be in default under this Lease
and shall pay all sums due under this Lease without offsets or defenses thereto
and shall fully perform and comply with all of the terms, covenants and
conditions of this Lease on the part of Tenant to be performed and/or complied
with, and in the event a mortgagee or its respective successor or assigns shall
enter into and lawfully become possessed of the Premises covered by this Lease
and shall succeed to the rights of Landlord hereunder, Tenant will attorn to the
successor as its landlord under this Lease and, upon the request of such
successor landlord, Tenant will execute and deliver an attornment agreement in
favor of the successor landlord. Tenant further agrees to execute and deliver
upon demand such further instrument or instruments evidencing such subordination
of this Lease to the lien of any such mortgage and such further instrument or
instruments of attornment as shall be desired by any mortgagee or proposed
mortgagee or by any other person. Notwithstanding the foregoing, any mortgagee
may at any time subordinate its mortgage to this Lease, without Tenant’s
consent, by notice in writing to Tenant, and thereupon this Lease shall be
deemed prior to such mortgage without regard to their respective dates of
execution and delivery and in that event such mortgagee shall have the same
rights with respect to this Lease as though it had been executed prior to the
execution and delivery of the mortgage.
          (b) In the event Landlord shall be or is alleged to be in default of
any of its obligations owing to Tenant under this Lease, Tenant agrees to give
to the holder of any mortgage (collectively the “Mortgagee”) hereafter placed
upon the Premises, Building and/or Project, notice by overnight mail of any such
default which Tenant shall have served upon Landlord, provided that prior
thereto Tenant has been notified in writing (by way of Notice of Assignment of
Rents and/or Leases or otherwise in writing to Tenant) of the name and addresses
of any such Mortgagee. Tenant shall not be entitled to exercise any right or
remedy as there may be because of any default by Landlord without having given
such notice to the Mortgagee; and Tenant further agrees that if Landlord shall
fail to cure such default the Mortgagee shall have forty-five (45) additional
days (measured from the later of the date on which the default should have been
cured by Landlord or the Mortgagee’s receipt of such notice from Tenant), within
which to cure such default, provided that if such default be such that the same
could not be cured within such period and Mortgagee is diligently pursuing the
remedies necessary to effectuate the cure (including but not limited to
foreclosure proceedings if necessary to effectuate the cure); then Tenant shall
not exercise any right or remedy as there may be arising because of Landlord’s
default, including but not limited to, termination of this Lease as may be
expressly provided for herein or available to Tenant as a matter of law, if the
Mortgagee either has cured the default within such time periods, or as the case
may be, has initiated the cure of same within such period and is diligently
pursuing the cure of same as aforesaid.
     20. CONDEMNATION.
          (a) If more than (i) fifteen (15%) percent of the floor area of the
Premises or (ii) fifty (50%) percent of the parking area serving the Building is
taken or condemned for a public or quasi-public use (a sale in lieu of
condemnation to be deemed a taking or condemnation for purposes of this Lease),
this Lease shall, at either party’s option, terminate as of the date title to
the condemned real estate vests in the condemnor, and the Fixed Rent and

21



--------------------------------------------------------------------------------



 



Additional Rent herein reserved shall be apportioned and paid in full by Tenant
to Landlord to that date and all rent prepaid for period beyond that date shall
forthwith be repaid by Landlord to Tenant and neither party shall thereafter
have any liability hereunder.
          (b) If less than (i) fifteen (15%) percent of the floor area of the
Premises or (ii) fifty (50%) percent of the parking area serving the Building is
taken or if neither Landlord nor Tenant have elected to terminate this Lease
pursuant to the preceding sentence, Landlord shall do such work as may be
reasonably necessary to restore the portion of the Premises not taken to
tenantable condition for Tenant’s uses, but shall not be required to expend more
than the net award Landlord reasonably expects to be available for restoration
of the Premises. If Landlord determines that the damages available for
restoration of the Building and/or Project will not be sufficient to pay the
cost of restoration, or if the condemnation damage award is required to be
applied on account of any mortgage which encumbers any part of the Premises,
Building and/or Project, Landlord may terminate this Lease by giving Tenant
thirty (30) days prior notice specifying the termination date.
          (c) If this Lease is not terminated after any such taking or
condemnation, the Fixed Rent and the Additional Rent shall be equitably reduced
in proportion to the area of the Premises which has been taken for the balance
of the Term.
          (d) If a part or all of the Premises shall be taken or condemned, all
compensation awarded upon such condemnation or taking shall go to Landlord and
Tenant shall have no claim thereto other than Tenant’s damages associated with
moving, storage and relocation; and Tenant hereby expressly waives, relinquishes
and releases to Landlord any claim for damages or other compensation to which
Tenant might otherwise be entitled because of any such taking or limitation of
the leasehold estate hereby created, and irrevocably assigns and transfers to
Landlord any right to compensation of all or a part of the Premises or the
leasehold estate.
     21. ESTOPPEL CERTIFICATE.
          Each party agrees at any time and from time to time, within fifteen
(15) days after the other party’s written request, to execute, acknowledge and
deliver to the other party a written instrument in recordable form certifying
all information reasonably requested, including but not limited to, the
following: that this Lease is unmodified and in full force and effect (or if
there have been modifications, that it is in full force and effect as modified
and stating the modifications), the Commencement Date, the expiration date of
this Lease, the square footage of the Premises, the rental rates applicable to
the Premises, the dates to which Rent, Additional Rent, and other charges have
been paid in advance, if any, and stating whether or not to the best knowledge
of the party signing such certificate, the requesting party is in default in the
performance of any covenant, agreement or condition contained in this Lease and,
if so, specifying each such default of which the signer may have knowledge. It
is intended that any such certification and statement delivered pursuant to this
Article may be relied upon by any prospective purchaser of the Project or any
mortgagee thereof or any assignee of Landlord’s interest in this Lease or of any
mortgage upon the fee of the Premises or any part thereof.
     22. DEFAULT.
          If:
          (a) Tenant fails to pay any installment of Fixed Rent or any amount of
Additional Rent when due; provided, however, Landlord shall provide written
notice of the failure to pay such Rent and Tenant shall have a five (5) business
day grace period from its receipt of such Landlord’s notice (facsimile receipt
being deeded to be notice hereunder) within which to pay such Rent without
creating a default hereunder. The late fee set forth in Article 5 hereof shall
be due on the first day after such payment is due irrespective of the foregoing
notice and grace period. No additional notice shall be required thereafter and
Landlord shall be entitled to immediately exercise its remedies hereunder if
payment is not received during the grace period,
          (b) Tenant “vacates” the Premises (other than in the case of a
permitted subletting or assignment) or permits the same to be unoccupied for a
period in excess of thirty (30) days,

22



--------------------------------------------------------------------------------



 



          (c) Tenant fails to bond over a construction or mechanics lien within
the time period set forth in Article 11,
          (d) Tenant fails to observe or perform any of Tenant’s other
non-monetary agreements or obligations herein contained within thirty (30) days
after written notice specifying the default, or the expiration of such
additional time period as is reasonably necessary to cure such default, provided
Tenant immediately commences and thereafter proceeds with all due diligence and
in good faith to cure such default,
          (e) Tenant makes any assignment for the benefit of creditors,
          (f) a petition is filed or any proceeding is commenced against Tenant
or by Tenant under any federal or state bankruptcy or insolvency law and such
petition or proceeding is not dismissed within thirty (30) days,
          (g) a receiver or other official is appointed for Tenant or for a
substantial part of Tenant’s assets or for Tenant’s interests in this Lease,
          (h) any attachment or execution against a substantial part of Tenant’s
assets or of Tenant’s interests in this Lease remains unstayed or undismissed
for a period of more than ten (10) days, or
          (i) a substantial part of Tenant’s assets or of Tenant’s interest in
this Lease is taken by legal process in any action against Tenant,
then, in any such event, an Event of Default shall be deemed to exist and Tenant
shall be in default hereunder.
          If an Event of Default shall occur, the following provisions shall
apply and Landlord shall have, in addition to all other rights and remedies
available at law or in equity, the rights and remedies set forth therein, which
rights and remedies may be exercised upon or at any time following the
occurrence of an Event of Default unless, prior to such exercise, Landlord shall
agree in writing with Tenant that the Event(s) of Default has been cured by
Tenant in all respects.
          (a) Acceleration of Rent. By notice to Tenant, Landlord shall have the
right to accelerate all Fixed Rent and all expense installments due hereunder
and otherwise payable in installments over the remainder of the Term, and, at
Landlord’s option, any other Additional Rent to the extent that such Additional
Rent can be determined and calculated to a fixed sum; and the amount of
accelerated rent to the termination date, without further notice or demand for
payment, shall be due and payable by Tenant within five (5) days after Landlord
has so notified Tenant, such amount collected from Tenant shall be discounted to
present value using an interest rate of six percent (6%) per annum. Additional
Rent which has not been included, in whole or in part, in accelerated rent,
shall be due and payable by Tenant during the remainder of the Term, in the
amounts and at the times otherwise provided for in this Lease.
          Notwithstanding the foregoing or the application of any rule of law
based on election of remedies or otherwise, if Tenant fails to pay the
accelerated rent in full when due, Landlord thereafter shall have the right by
notice to Tenant, (i) to terminate Tenant’s further right to possession of the
Premises and (ii) to terminate this Lease under subparagraph (b) below; and if
Tenant shall have paid part but not all of the accelerated rent, the portion
thereof attributable to the period equivalent to the part of the Term remaining
after Landlord’s termination of possession or termination of this Lease shall be
applied by Landlord against Tenant’s obligations owing to Landlord, as
determined by the applicable provisions of subparagraphs (c) and (d) below.
          (b) Termination of Lease. By notice to Tenant, Landlord shall have the
right to terminate this Lease as of a date specified in the notice of
termination and in such case, Tenant’s rights, including any based on any option
to renew, to the possession and use of the Premises shall end absolutely as of
the termination date; and this

23



--------------------------------------------------------------------------------



 




Lease shall also terminate in all respects except for the provisions hereof
regarding Landlord’s damages and Tenant’s liabilities arising prior to, out of
and following the Event of Default and the ensuing termination.
          Following such termination and the notice of same provided above (as
well as upon any other termination of this Lease by expiration of the Term or
otherwise) Landlord immediately shall have the right to recover possession of
the Premises; and to that end, Landlord may enter the Premises and take
possession, without the necessity of giving Tenant any notice to quit or any
other further notice, with or without legal process or proceedings, and in so
doing Landlord may remove Tenant’s property (including any improvements or
additions to the Premises which Tenant made, unless made with Landlord’s consent
which expressly permitted Tenant to not remove the same upon expiration of the
Term), as well as the property of others as may be in the Premises, and make
disposition thereof in such manner as Landlord may deem to be commercially
reasonable and necessary under the circumstances.
          (c) Tenant’s Continuing Obligations/Landlord’s Reletting Rights.
               (i) Unless and until Landlord shall have terminated this Lease
under subparagraph (b) above, Tenant shall remain fully liable and responsible
to perform all of the covenants and to observe all the conditions of this Lease
throughout the remainder of the Term to the early termination date; and, in
addition, Tenant shall pay to Landlord, upon demand and as Additional Rent, the
total sum of all costs, losses, damages and expenses, including reasonable
attorneys’ fees, as Landlord incurs, directly or indirectly, because of any
Event of Default having occurred.
               (ii) If Landlord either terminates Tenant’s right to possession
without terminating this Lease or terminates this Lease and Tenant’s leasehold
estate as above provided, then, subject to the provisions below, Landlord shall
have the unrestricted right to relet the Premises or any part(s) thereof to such
tenant(s) on such provisions and for such period(s) as Landlord may deem
appropriate. Landlord agrees, however, to use reasonable efforts to mitigate its
damages, provided that Landlord shall not be liable to Tenant for its inability
to mitigate damages if it shall endeavor to relet the Premises in like manner as
it offers other comparable vacant space or property available for leasing to
others in the Project of which the Building is a part. If Landlord relets the
Premises after such a default, the costs recovered from Tenant shall be
reallocated to take into consideration any additional rent which Landlord
receives from the new tenant which is in excess to that which was owed by
Tenant.
          (d) Landlord’s Damages.
               (i) The damages which Landlord shall be entitled to recover from
Tenant shall be the sum of:
                    (A) all Fixed Rent and Additional Rent accrued and unpaid as
of the termination date; and
                    (B) (i) all costs and expenses incurred by Landlord in
recovering possession of the Premises, including removal and storage of Tenant’s
property, (ii) the costs and expenses of restoring the Premises to the condition
in which the same were to have been surrendered by Tenant as of the expiration
of the Term, and (iii) the costs of reletting commissions; and
                    (C) all Fixed Rent and Additional Rent (to the extent that
the amount(s) of Additional Rent has been then determined) otherwise payable by
Tenant over the remainder of the Term as reduced to present value.
Less deducting from the total determined under subparagraphs (A), (B) and
(C) all Rent and all other Additional Rent to the extent determinable as
aforesaid, (to the extent that like charges would have been payable by Tenant)
which Landlord receives from other tenant(s) by reason of the leasing of the
Premises or part during or attributable to any period falling within the
otherwise remainder of the Term.

24



--------------------------------------------------------------------------------



 




               (ii) The damage sums payable by Tenant under the preceding
provisions of this subparagraph (d) shall be payable on demand from time to time
as the amounts are determined; and if from Landlord’s subsequent receipt of rent
as aforesaid from reletting, there be any excess payment(s) by Tenant by reason
of the crediting of such rent thereafter received, the excess payment(s) shall
be refunded by Landlord to Tenant, without interest.
               (iii) Landlord may enforce and protect the rights of Landlord
hereunder by a suit or suits in equity or at law for the specific performance of
any covenant or agreement contained herein, and for the enforcement of any other
appropriate legal or equitable remedy, including, without limitation, injunctive
relief, and for recovery of consequential damages and all moneys due or to
become due from Tenant under any of the provisions of this Lease.
          (e) Landlord’s Right to Cure. Without limiting the generality of the
foregoing, if Tenant shall be in default in the performance of any of its
obligations hereunder, Landlord, without being required to give Tenant any
notice or opportunity to cure, may (but shall not be obligated to do so), in
addition to any other rights it may have in law or in equity, cure such default
on behalf of Tenant, and Tenant shall reimburse Landlord upon demand for any
sums paid or costs incurred by Landlord in curing such default, including
reasonable attorneys’ fees and other legal expenses, together with interest at
10% per annum Rate from the dates of Landlord’s incurring of costs or expenses.
          (f) Interest on Damage Amounts. Any sums payable by Tenant hereunder,
which are not paid after the same shall be due, shall bear interest from that
day until paid at the rate of four (4%) percent over the then Prime Rate as
published daily under the heading “Money Rates” in The Wall Street Journal,
unless such rate be usurious as applied to Tenant, in which case the highest
permitted legal rate shall apply (the “Default Rate”).
          (g) Landlord’s Statutory Rights. Landlord shall have all rights and
remedies now or hereafter existing at law or in equity with respect to the
enforcement of Tenant’s obligations hereunder and the recovery of the Premises.
No right or remedy herein conferred upon or reserved to Landlord shall be
exclusive of any other right or remedy, but shall be cumulative and in addition
to all other rights and remedies given hereunder or now or hereafter existing at
law. Landlord shall be entitled to injunctive relief in case of the violation,
or attempted or threatened violation, of any covenant, agreement, condition or
provision of this Lease, or to a decree compelling performance of any covenant,
agreement, condition or provision of this Lease.
          (h) Remedies Not Limited. Nothing herein contained shall limit or
prejudice the right of Landlord to exercise any or all rights and remedies
available to Landlord by reason of default or to prove for and obtain in
proceedings under any bankruptcy or insolvency laws, an amount equal to the
maximum allowed by any law in effect at the time when, and governing the
proceedings in which, the damages are to be proved, whether or not the amount be
greater, equal to, or less than the amount of the loss or damage referred to
above.
          (i) No Waiver by Landlord. No delay or forbearance by Landlord in
exercising any right or remedy hereunder, or Landlord’s undertaking or
performing any act or matter which is not expressly required to be undertaken by
Landlord shall be construed, respectively, to be a waiver of Landlord’s rights
or to represent any agreement by Landlord to undertake or perform such act or
matter thereafter. Waiver by Landlord of any breach by Tenant of any covenant or
condition herein contained (which waiver shall be effective only if so expressed
in writing by Landlord) or failure by Landlord to exercise any right or remedy
in respect of any such breach shall not constitute a waiver or relinquishment
for the future of Landlord’s right to have any such covenant or condition duly
performed or observed by Tenant, or of Landlord’s rights arising because of any
subsequent breach of any such covenant or condition nor bar any right or remedy
of Landlord in respect of such breach or any subsequent breach. Landlord’s
receipt and acceptance of any payment from Tenant which is tendered not in
conformity with the provisions of this Lease or following an Event of Default
(regardless of any endorsement or notation on any check or any statement in any
letter accompanying any payment) shall not operate as an accord and satisfaction
or a waiver of the right of

25



--------------------------------------------------------------------------------



 




Landlord to recover any payments then owing by Tenant which are not paid in
full, or act as a bar to the termination of this Lease and the recovery of the
Premises because of Tenant’s previous default.
     23. INTENTIONALLY OMITTED PRIOR TO EXECUTION.
     24. LANDLORD’S REPRESENTATIONS AND WARRANTIES.
          Landlord represents and warrants to Tenant that: (a) Landlord is the
owner of the Building and the Project; (b) Landlord has the authority to enter
into this Lease and (c) the person executing this Lease is duly authorized to
execute and deliver this Lease on behalf of Landlord.
     25. SURRENDER.
          Tenant shall, at the expiration of the Term, promptly quit and
surrender the Premises in good order and condition and in conformity with the
applicable provisions of this Lease, excepting only reasonable wear and tear and
damage by fire or other insured casualty. Tenant shall have no right to hold
over beyond the expiration of the Term and in the event Tenant shall fail to
deliver possession of the Premises as herein provided, such occupancy shall not
be construed to effect or constitute other than a tenancy at sufferance. During
any period of occupancy beyond the expiration of the Term the amount of rent
owed to Landlord by Tenant shall automatically become one hundred fifty (150%)
percent of the sum of the Rent and all Additional Rent as those sums are at that
time calculated under the provisions of the Lease. If Tenant fails to surrender
the space within six (6) months days of the termination date, Landlord may elect
to automatically extend the Term for an additional month, at Landlord’s option,
with a Rent of two hundred percent (200%) the sum of the Rent and Additional
Rent as those sums are at that time calculated under the provisions of the
Lease. The acceptance of rent by Landlord or the failure or delay of Landlord in
notifying or evicting Tenant following the expiration or sooner termination of
the Term shall not create any tenancy rights in Tenant and any such payments by
Tenant may be applied by Landlord against its costs and expenses, including
attorney’s fees, incurred by Landlord as a result of such holdover.
     26. RULES AND REGULATIONS.
          Tenant agrees that at all times during the terms of this Lease (as
same may be extended) it, its employees, agents, invitees and licenses shall
comply with all rules and regulations specified on Exhibit “C” attached hereto
and made a part hereof, together with all reasonable Rules and Regulations as
Landlord may from time to time promulgate provided they do not increase the
financial burdens of Tenant or unreasonably restrict Tenant’s rights under this
Lease. Tenant’s right to dispute the reasonableness of any changes in or
additions to the Rules and Regulations shall be deemed waived unless asserted to
Landlord within ten (10) business days after Landlord shall have given Tenant
written notice of any such adoption or change. In case of any conflict or
inconsistency between the provisions of this Lease and any Rules and
Regulations, the provisions of this Lease shall control. Landlord shall have no
duty or obligation to enforce any Rule and Regulation, or any term, covenant or
condition of any other lease, against any other tenant, and Landlord’s failure
or refusal to enforce any Rule or Regulation or any term, covenant of condition
of any other lease against any other tenant shall be without liability of
Landlord to Tenant. However, if Landlord does enforce Rules or Regulations,
Landlord shall endeavor to enforce same equally in a non-discriminatory manner.
     27. GOVERNMENTAL REGULATIONS.
          (a) Tenant shall, in the use and occupancy of the Premises and the
conduct of Tenant’s business or profession therein, at all times comply with all
applicable laws, ordinances, orders, notices, rules and regulations of the
federal, state and municipal governments, or any of their departments and the
regulations of the insurers of the Premises, Building and/or Project.
          (b) Without limiting the generality of the foregoing, Tenant shall
(i) obtain, at Tenant’s expense, before engaging in Tenant’s business or
profession within the Premises, all necessary licenses and permits including

26



--------------------------------------------------------------------------------



 




(but not limited to) state and local business licenses or permits, and
(ii) remain in compliance with and keep in full force and effect at all times
all licenses, consents and permits necessary for the lawful conduct of Tenant’s
business or profession at the Premises. Tenant shall pay all personal property
taxes, income taxes and other taxes, assessments, duties, impositions and
similar charges which are or may be assessed, levied or imposed upon Tenant and
which, if not paid, could be liened against the Premises or against Tenant’s
property therein or against Tenant’s leasehold estate.
          (c) Landlord shall be responsible for compliance with Title III of the
Americans with Disabilities Act of l990, 42 U.S.C. §12181 et seq. and its
regulations, (collectively, the “ADA”) (i) as to the design and construction of
exterior common areas (e.g. sidewalks and parking areas) and (ii) with respect
to the initial design and construction by Landlord of Landlord’s Work (as
defined in Article 4 hereof). Except as set forth above in the initial sentence
hereto, Tenant shall be responsible for compliance with the ADA in all other
respects concerning the use and occupancy of the Premises, which compliance
shall include, without limitation (i) provision for full and equal enjoyment of
the goods, services, facilities, privileges, advantages or accommodations of the
Premises as contemplated by and to the extent required by the ADA,
(ii) compliance relating to requirements under the ADA or amendments thereto
arising after the date of this Lease and (iii) compliance relating to the
design, layout, renovation, redecorating, refurbishment, alteration, or
improvement to the Premises made or requested by Tenant at any time following
completion of the Landlord’s Work.
     28. NOTICES.
          Wherever in this Lease it shall be required or permitted that notice
or demand be given or served by either party to this Lease to or on the other
party, such notice or demand shall be deemed to have been duly given or served
if in writing and either: (i) personally served; (ii) delivered by pre-paid
nationally recognized overnight courier service (e.g. Federal Express) with
evidence of receipt required for delivery; (iii) forwarded by Registered or
Certified mail, return receipt requested, postage prepaid; (iv) facsimile with a
copy mailed by first class United States mail or (v) e-mailed with evidence of
receipt and delivery of a copy of the notice by first class mail; in all such
cases addressed to the parties at the addresses set forth in Article 1(k)
hereof. Each such notice shall be deemed to have been given to or served upon
the party to which addressed on the date the same is delivered or delivery is
refused. Either party hereto may change its address to which said notice shall
be delivered or mailed by giving written notice of such change to the other
party hereto, as herein provided.
     29. BROKERS.
          Landlord and Tenant each represents and warrants to the other that
such party has had no dealings, negotiations or consultations with respect to
the Premises or this transaction with any broker or finder other than the Broker
identified in Article 1(j); and that otherwise no broker or finder called the
Premises to Tenant’s attention for lease or took any part in any dealings,
negotiations or consultations with respect to the Premises or this Lease. Each
party agrees to indemnify and hold the other harmless from and against all
liability, cost and expense, including attorney’s fees and court costs, arising
out of any misrepresentation or breach of warranty under this Article.
     30. CHANGE OF BUILDING/PROJECT NAME.
          Landlord reserves the right at any time and from time to time to
change the name by which the Building and/or Project is designated. Landlord
agrees to pay for the reasonably documented costs of stationery charges
(including letterhead and cards) necessitated by any such name change, such cost
not to exceed $2,500.
     31. LANDLORD’S LIABILITY.
          Landlord’s obligations hereunder shall be binding upon Landlord only
for the period of time that Landlord is in ownership of the Building; and, upon
termination of that ownership, Tenant, except as to any obligations which are
then due and owing, shall look solely to Landlord’s successor in interest in the
Building for the satisfaction of each and every obligation of Landlord
hereunder. Landlord shall have no personal liability under any

27



--------------------------------------------------------------------------------



 




of the terms, conditions or covenants of this Lease and Tenant shall look solely
to the equity of Landlord in the Building of which the Premises form a part for
the satisfaction of any claim, remedy or cause of action accruing to Tenant as a
result of the breach of any section of this Lease by Landlord. In addition to
the foregoing, no recourse shall be had for an obligation of Landlord hereunder,
or for any claim based thereon or otherwise in respect thereof, against any
past, present or future trustee, member, partner, shareholder, officer,
director, partner, agent or employee of Landlord, whether by virtue of any
statute or rule of law, or by the enforcement of any assessment or penalty or
otherwise, all such other liability being expressly waived and released by
Tenant with respect to the above-named individuals and entities.
     32. AUTHORITY.
          Tenant represents and warrants that (a) Tenant is duly organized,
validly existing and legally authorized to do business in the State of New
Jersey, (b) the persons executing this Lease are duly authorized to execute and
deliver this Lease on behalf of Tenant, and (c) this Lease has been executed
under seal in accordance with N.J.S.A. 2A:14-4.
     33. NO OFFER.
          The submission of the Lease by Landlord to Tenant for examination does
not constitute a reservation of or option for the Premises or of any other space
within the Building or in other buildings owned or managed by Landlord or its
affiliates. This Lease shall become effective as a Lease only upon the execution
and legal delivery thereof by both parties hereto.
     34. RENEWAL.
          Provided Tenant is neither in default at the time of exercise nor has
Tenant ever been in default (irrespective of the fact that Tenant cured such
default) of any monetary obligations under this Lease more than twice during the
Term and such monetary default aggregates in excess of $20,000, and Tenant is
fully occupying the Premises and the Lease is in full force and effect, Tenant
shall have the right to renew this Lease for one (1) term of five (5) years
beyond the end of the initial Term (a “Renewal Term”). Tenant shall furnish
written notice of intent to renew not less than nine (9) months prior to the
expiration of the Term, failing which, such renewal right shall be deemed
waived; time being of the essence. The terms and conditions of this Lease during
the Renewal Term shall remain unchanged except that the annual Fixed Rent for
each Renewal Term shall be the Fair Market Rent (as such term is hereinafter
defined). All factors regarding Additional Rent shall remain unchanged, and no
Tenant Allowance shall be included in the absence of further agreement by the
parties. Anything herein contained to the contrary notwithstanding, Tenant shall
have no right to renew the term hereof other than or beyond the one (1), five
(5) year term hereinabove described. It shall be a condition of each such
Renewal Term that Landlord and Tenant shall have executed, not less than nine
(9) months prior to the expiration of the then expiring term hereof, an
appropriate amendment to this Lease, in form and content satisfactory to each of
them, memorializing the extension of the term hereof for the next ensuing
Renewal Term.
          For purposes of this Lease, “Fair Market Rent” shall mean the base
rent, for comparable space. In determining the Fair Market Rent, Landlord,
Tenant and any appraiser shall take into account applicable measurement and the
loss factors, applicable lengths of lease term, differences in size of the space
demised, the location of the Building and comparable buildings, amenities in the
Building and comparable buildings, the ages of the Building and comparable
buildings, differences in base years or stop amounts for operating expenses and
tax escalations and other factors normally taken into account in determining
Fair Market Rent. The Fair Market Rent shall reflect the level of improvement
made or to be made by Landlord to the space and the Recognized Expenses and
Taxes under this Lease. If Landlord and Tenant cannot agree on the Fair Market
Rent, the Fair Market Rent shall be established by the following procedure:
(1) Tenant and Landlord shall agree on a single MAI certified appraiser who
shall have a minimum of ten (10) years experience in real estate leasing in the
market in which the Premises is located, (2) Landlord and Tenant shall each
notify the other (but not the appraiser), of its determination of such Fair
Market Rent and the reasons therefor, (3) during the next seven (7) days both
Landlord and Tenant shall

28



--------------------------------------------------------------------------------



 




prepare a written critique of the other’s determination and shall deliver it to
the other party, (4) on the tenth (10th) day following delivery of the critiques
to each other, Landlord’s and Tenant’s determinations and critiques (as
originally submitted to the other party, with no modifications whatsoever) shall
be submitted to the appraiser, who shall decide whether Landlord’s or Tenant’s
determination of Fair Market Rent is more correct. The determinations so chosen
shall be the Fair Market Rent. The appraiser shall not be empowered to choose
any number other than the Landlord’s or Tenant’s. The fees of the appraiser
shall be paid by the non-prevailing party.`
     35. RIGHT OF EXPANSION.
          Subject to (a) Tenant not being in default at the time of exercise nor
Tenant ever being in default (irrespective of the fact that Tenant cured such
default) of any monetary obligations under this Lease more than twice during the
Term and such monetary defaults aggregate in excess of $20,000; (b) Tenant is
fully occupying the Premises originally demised hereunder (c) the rights of
other tenants within the Building from time to time, and (d) such limitations as
are imposed by other tenant leases, upon Tenant’s written request, Landlord
shall notify Tenant with regard to space that is or Landlord expects to become
vacant and available for lease (i) on the first (which is contiguous with the
portion of the Premises on the first floor of the Building, or (ii) on the third
floor of the Building, and Landlord shall propose to Tenant the basic economic
terms upon which Landlord would be prepared to entertain the negotiation of a
new lease for such space (on all of the same terms and conditions as are set
forth in this Lease, except as otherwise specified by Landlord) or an amendment
to this Lease with which the parties would add such space to the description of
the “Premises,” in either case for a term which would be coterminous with this
Lease unless otherwise specified by Landlord, and which economic terms shall
include the estimated date that the space shall be available for delivery, the
Base Rent and the tenant allowance (if any) to be furnished to Tenant, whereupon
Tenant shall have fifteen (15) days next following Landlord’s delivery of such
notice within which to accept such terms, time being of the essence. Should
Tenant accept such terms as are specified by Landlord, the parties shall
negotiate the terms of a new lease, or an amendment to this Lease, to
memorialize their agreement. In the absence of any further agreement by the
parties, such additional space shall be delivered in “AS –IS” condition, and
Rent for such additional space shall commence on that date which is the earlier
of: (x) Tenant’s occupancy thereof, and (y) five (5) days after Landlord
delivers such additional space to Tenant free of other tenants and occupants. If
Tenant shall not accept Landlord’s terms within such fifteen (15) day period, or
if the parties shall not have executed and delivered a mutually satisfactory new
lease or lease amendment within thirty (30) days next following Landlord’s
original notice under this Article 35, then Tenant’s rights to lease such space
shall lapse and terminate, and Landlord may, at its discretion, lease such space
on such terms and conditions as Landlord shall determine. Tenant’s rights
hereunder shall not include the right to lease less than all of the space
identified in Landlord’s notice.
     Anything herein contained to the contrary notwithstanding, Landlord may at
any time modify or extend any existing or future tenant lease, or choose to use
any space that is or about to become vacant within the Building for marketing or
property management purposes, without in any such case notifying or offering
such space to Tenant, or giving rise to any right of Tenant hereunder. Nothing
contained in this Article 35 is intended nor may anything herein be relied upon
by Tenant as a representation by Landlord as to the availability of expansion
space within the Building at any time. In the event Landlord notifies Tenant of
space and Tenant rejects such offer, Landlords obligations under this Article 35
shall terminate and this Article 35 shall be of no further force or effect.
     36. ROOF RIGHTS. So long as it (i) does not impact Landlord’s roof warranty
and (ii) complies with all applicable laws, rules and regulations, Tenant, at
Tenant’s sole cost and expense, shall have access to the roof of the Building in
designated areas mutually agreed upon for the purpose of installation of
microwave satellite, antenna and other communications devices or supplemental
HVAC units (the “Roof Equipment”). Notwithstanding the foregoing, all such Roof
Equipment shall be for the sole benefit of Tenant and Landlord, shall relate
specifically to Tenant’s use of the Premises, and shall not be used as a
switching station, amplification station or by other tenants or third parties.
Tenant shall make a request for approval of the Roof Equipment hereunder by
submission of specific plans and specifications for the work to be performed by
Tenant. Landlord shall respond in writing within fifteen (15) business days from
receipt of the same, advising Tenant of approved contractors and those portions
of the work that are acceptable and disapproving those portions of the work that
are, in Landlord’s judgment, reasonably

29



--------------------------------------------------------------------------------



 



exercised,unacceptable and with respect to the plans, specifying in detail the
nature of Landlord’s objection. Tenant shall be solely responsible for all
damages caused by its Roof Equipment, for the removal of all Roof Equipment and
the restoration of the roof upon the expiration or early termination of this
Lease unless directed in writing by Landlord otherwise. Landlord shall be named
as an additional insured on all Tenant insurance relating to the Roof Equipment.
All installation, repair, replacement and modification of the Roof Equipment
shall be coordinated with Landlord, shall only use those approved contractors
and shall be in accordance with the Rules and Regulations set forth herein.
     37. EARLY TERMINATION. Provided that Tenant is not in default of any
obligations under this Lease, Tenant shall have the one time right to terminate
this Lease effective as of the fifth anniversary of the Commencement Date (the
“Termination Date”) upon the following terms and conditions:
          (a) The Tenant shall have the right to terminate the Lease by
providing Landlord with no less than twelve (12) months prior written notice
(the “Termination Notice”) of Tenant’s intention, which termination shall be
effective on the Termination Date
          (b) The Termination Notice shall be accompanied by Tenant’s good check
in an amount equal to the Termination Payment (defined below). For purposes
hereof, the Termination Payment shall be determined as follows:
               (i) The entire cost of the Improvements and Leasing Commissions
payable in connection with this Lease shall be deemed to be amortized over a
period of eighty-four (84) months at an assumed interest rate of six (6%)
percent per annum (the payments under the calculation are referred to as the
“Amortization Schedule”).
               (ii) The Termination Payment shall be the principal balance due
under the Amortization Schedule as of the Termination Date.
          (c) On the Termination Date, Tenant shall vacate the Premises and
leave same in the condition required under this Lease, including but not limited
to the removal of all cable and telecommunications lines from the Premises.
     If Tenant fails to vacate the Premises on the Termination Date or any of
the other conditions to Tenant’s right of termination as set forth herein are
not satisfied or waived by Landlord in writing, Tenant shall be deemed to have
forever forfeited its right to terminate the Lease pursuant to the provisions of
this Section 37. Time is of the Essence of this Section 37.
     38. TENANT FINANCIAL INFORMATION.
          Any time and from time to time during the Term (but not more than once
during any twelve month period unless a default has occurred under this Lease or
Landlord has a reasonable basis to suspect that Tenant has suffered a material
adverse change in its financial position) upon not less than thirty (30) days
prior written request from Landlord, Tenant shall deliver to Landlord Tenant’s
most recent financial statement prepared either for Tenant’s lender or
shareholders reflecting the financial condition of the Tenant, such information
shall be certified by an officer of Tenant to be a fair and true presentation of
Tenant’s current financial position. Landlord shall keep all information
provided hereunder strictly confidential.
     39. MISCELLANEOUS PROVISIONS.
          (a) Successors. The respective rights and obligations provided in this
Lease shall bind and inure to the benefit of the parties hereto, their
successors and assigns; provided, however, that no rights shall inure to the
benefit of any successors or assigns of Tenant unless Landlord’s written consent
for the transfer to such successor and/or assignee has first been obtained as
provided in Article 12 hereof.

30



--------------------------------------------------------------------------------



 




          (b) Governing Law. This Lease shall be construed, governed and
enforced in accordance with the laws of the State of New Jersey, without regard
to principles relating to conflicts of law.
          (c) Severability. If any provisions of this Lease shall be held to be
invalid, void or unenforceable, the remaining provisions hereof shall in no way
be affected or impaired and such remaining provisions shall remain in full force
and effect.
          (d) Captions. Marginal captions, titles or exhibits and riders and the
table of contents in this Lease are for convenience and reference only, and are
in no way to be construed as defining, limiting or modifying the scope or intent
of the various provisions of this Lease.
          (e) Gender. As used in this Lease, the word “person” shall mean and
include, where appropriate, an individual, corporation, partnership or other
entity; the plural shall be substituted for the singular, and the singular for
the plural, where appropriate; and the words of any gender shall mean to include
any other gender.
          (f) Entire Agreement. This Lease, including the Exhibits and any
Riders hereto (which are hereby incorporated by this reference, except that in
the event of any conflict between the printed portions of this Lease and any
Exhibits or Riders, the term of such Exhibits or Riders shall control),
supersedes any prior discussions, proposals, negotiations and discussions
between the parties and the Lease contains all the agreements, conditions,
understandings, representations and warranties made between the parties hereto
with respect to the subject matter hereof, and may not be modified orally or in
any manner other than by an agreement in writing signed by both parties hereto
or their respective successors in interest. Without in any way limiting the
generality of the foregoing, this Lease can only be extended pursuant to the
terms hereof, and in Tenant’s case, with the terms hereof, with the due exercise
of an option (if any) contained herein pursuant to a written agreement signed by
both Landlord and Tenant specifically extending the term. No negotiations,
correspondence by Landlord or offers to extend the term shall be deemed an
extension of the termination date for any period whatsoever.
          (g) Counterparts. This Lease may be executed in any number of
counterparts, each of which when taken together shall be deemed to be one and
the same instrument.
          (h) Telefax Signatures. The parties acknowledge and agree that
notwithstanding any law or presumption to the contrary a telefaxed signature of
either party whether upon this Lease or any related document shall be deemed
valid and binding and admissible by either party against the other as if same
were an original ink signature.
          (i) Calculation of Time. In computing any period of time prescribed or
allowed by any provision of this Lease, the day of the act, event or default
from which the designated period of time begins to run shall not be included.
The last day of the period so computed shall be included, unless it is a
Saturday, Sunday or a legal holiday, in which event the period runs until the
end of the next day which is not a Saturday, Sunday, or legal holiday. Unless
otherwise provided herein, all Notices and other periods expire as of 5:00 p.m.
(local time in Newtown Square, Pennsylvania) on the last day of the Notice or
other period.
          (j) No Merger. There shall be no merger of this Lease or of the
leasehold estate hereby created with the fee estate in the Premises or any part
thereof by reason of the fact that the same person, firm, corporation, or other
legal entity may acquire or hold, directly or indirectly, this Lease of the
leasehold estate and the fee estate in the Premises or any interest in such fee
estate, without the prior written consent of Landlord’s mortgagee.
          (k) Time of the Essence. TIME IS OF THE ESSENCE IN ALL PROVISIONS OF
THIS LEASE, INCLUDING ALL NOTICE PROVISIONS TO BE PERFORMED BY OR ON BEHALF OF
TENANT.

31



--------------------------------------------------------------------------------



 




          (l) Recordation of Lease. Tenant shall not record this Lease without
the written consent of Landlord.
          (m) Accord and Satisfaction. No payment by Tenant or receipt by
Landlord of a lesser amount than any payment of Fixed Rent or Additional Rent
herein stipulated shall be deemed to be other than on account of the earliest
stipulated Fixed Rent or Additional Rent due and payable hereunder, nor shall
any endorsement or statement or any check or any letter accompanying any check
or payment as Rent be deemed an accord and satisfaction. Landlord may accept
such check or payment without prejudice to Landlord’s right to recover the
balance of such Rent or pursue any other right or remedy provided for in this
Lease, at law or in equity.
          (n) No Partnership. Landlord does not, in any way or for any purpose,
become a partner of Tenant in the conduct of its business, or otherwise, or
joint venturer or a member of a joint enterprise with Tenant. This Lease
establishes a relationship solely of that of a landlord and tenant.
          (o) No Presumption Against Drafter. Landlord and Tenant understand,
agree, and acknowledge that: (i) this Lease has been freely negotiated by both
parties; and (ii) that, in the event of any controversy, dispute, or contest
over the meaning, interpretation, validity, or enforceability of this Lease, or
any of its terms or conditions, there shall be no inference, presumption, or
conclusion drawn whatsoever against either party by virtue of that party having
drafted this Lease or any portion thereof.
          (p) Force Majeure. If by reason of strikes or other labor disputes,
fire or other casualty (or reasonable delays in adjustment of insurance),
accidents, orders or regulations of any Federal, State, County or Municipal
authority, or any other cause beyond Landlord’s reasonable control, Landlord is
unable to furnish or is delayed in furnishing any utility or service required to
be furnished by Landlord under the provisions of this Lease or is unable to
perform or make or is delayed in performing or making any installations,
decorations, repairs, alterations, additions or improvements, or is unable to
fulfill or is delayed in fulfilling any of Landlord’s other obligations under
this Lease, no such inability or delay shall constitute an actual or
constructive eviction, in whole or in part, or entitle Tenant to any abatement
or diminution of Fixed Rent, or relieve Tenant from any of its obligations under
this Lease, or impose any liability upon Landlord or its agents, by reason of
inconvenience or annoyance to Tenant, or injury to or interruption of Tenant’s
business, or otherwise.
     40. WAIVER OF TRIAL BY JURY.
          LANDLORD AND TENANT WAIVE THE RIGHT TO A TRIAL BY JURY IN ANY ACTION
OR PROCEEDING BASED UPON, OR RELATED TO, THE SUBJECT MATTER OF THIS LEASE. THIS
WAIVER IS KNOWINGLY, INTENTIONALLY, AND VOLUNTARILY MADE BY TENANT AND TENANT
ACKNOWLEDGES THAT NEITHER LANDLORD NOR ANY PERSON ACTING ON BEHALF OF LANDLORD
HAS MADE ANY REPRESENTATIONS OF FACT TO INDUCE THIS WAIVER OF TRIAL BY JURY OR
IN ANY WAY TO MODIFY OR NULLIFY ITS EFFECT. TENANT FURTHER ACKNOWLEDGES THAT IT
HAS BEEN REPRESENTED (OR HAS HAD THE OPPORTUNITY TO BE REPRESENTED) IN THE
SIGNING OF THIS LEASE AND IN THE MAKING OF THIS WAIVER BY INDEPENDENT LEGAL
COUNSEL, SELECTED OF ITS OWN FREE WILL, AND THAT IT HAS HAD THE OPPORTUNITY TO
DISCUSS THIS WAIVER WITH COUNSEL. TENANT FURTHER ACKNOWLEDGES THAT IT HAS READ
AND UNDERSTANDS THE MEANING AND RAMIFICATIONS OF THIS WAIVER PROVISION AND AS
EVIDENCE OF SAME HAS EXECUTED THIS LEASE.
     41. CONSENT TO JURISDICTION.
          Tenant hereby consents to the exclusive jurisdiction of the state
courts located in Camden and Burlington County and to the federal courts located
in the District of New Jersey.

32



--------------------------------------------------------------------------------



 




     IN WITNESS WHEREOF, the parties hereto have executed this Lease, under
Seal, the day and year first above written.

                  WITNESS:   LANDLORD:         BRANDYWINE OPERATING PARTNERSHIP,
L.P.
 
  By:       Brandywine Realty Trust,
its general partner    
 
               
/s/ Daniel Pulizzo
  By:       /s/ George D. Sowa                  
 
          George D. Sowa, Senior Vice President    
 
               

                      TENANT:
QAD Inc. a Delaware corporation    
 
               
/s/ Kent Harris
  By:       /s/ Daniel Lender                           Name: Daniel Lender    
        Title: Chief Financial Officer    

33



--------------------------------------------------------------------------------



 



EXHIBIT “A”
SPACE PLAN

34



--------------------------------------------------------------------------------



 



EXHIBIT “B”
Tenant:  QAD Inc.
Premises: 2nd floor and portion of 1st floor
10000 Midlantic Drive
Square Footage: 43,258
CONFIRMATION OF LEASE TERM
     1. THIS MEMORANDUM MADE AS OF THE                      DAY
OF                                          , 2006, BETWEEN BRANDYWINE OPERATING
PARTNERSHIP, L.P., A DELAWARE LIMITED PARTNERSHIP, WITH AN OFFICE LOCATED AT 401
PLYMOUTH ROAD, SUITE 500, PLYMOUTH MEETING, PENNSYLVANIA 19462 (“LANDLORD”) AND
QAD INC. (“TENANT”), WHO ENTERED INTO A LEASE
DATED                                                             , 2006
COVERING CERTAIN PREMISES LOCATED AT 10,000 MIDLANTIC DRIVE, MT. LAUREL, NEW
JERSEY. ALL CAPITALIZED TERMS, IF NOT DEFINED HEREIN, SHALL BE DEFINED AS THEY
ARE DEFINED IN THE LEASE.
     2. THE PARTIES TO THIS MEMORANDUM HEREBY AGREE THAT THE DATE
OF                                                              , 2006 IS THE
“COMMENCEMENT DATE” OF THE TERM AND THE DATE
OF                                                             , 2014 IS THE
EXPIRATION DATE OF THE LEASE.
     3. TENANT HEREBY CONFIRMS THE FOLLOWING:
          (a) That it has accepted possession of the Premises pursuant to the
terms of the Lease;
          (B) THAT THE IMPROVEMENTS, INCLUDING THE LANDLORD WORK, REQUIRED TO BE
FURNISHED ACCORDING TO THE LEASE BY LANDLORD HAVE BEEN SUBSTANTIALLY COMPLETED;
          (C) THAT LANDLORD HAS FULFILLED ALL ITS DUTIES OF AN INDUCEMENT NATURE
OR ARE OTHERWISE SET FORTH IN THE LEASE;
          (d) That there are no offsets or credits against rentals;
          (e) That there is no default by Landlord or Tenant under the Lease and
the Lease is in full force and effect.
     3. Landlord hereby confirms to Tenant that its Building Number is 260 and
its Lease Number
is                                                             . This
information must accompany each Rent check or wire payment.
     4. Tenant’s Notice Address is:                     Tenant’s Billing Address
is:

35



--------------------------------------------------------------------------------



 



     5. This Memorandum, each and all of the provisions hereof, shall inure to
the benefit, or bind, as the case may require, the parties hereto, and their
respective successors and assigns, subject to the restrictions upon assignment
and subletting contained in the Lease.

              WITNESS:   LANDLORD:
BRANDYWINE OPERATING PARTNERSHIP, L.P.
 
  By:       Brandywine Realty Trust,
its general partner
 
           
 
  By:                  
 
          George D. Sowa, Senior Vice President
 
                TENANT:
QAD Inc., a Delaware corporation
 
           
 
  By:                           Name:         Title:

36



--------------------------------------------------------------------------------



 



EXHIBIT “C”
BUILDING RULES AND REGULATIONS
LAST REVISION: NOVEMBER 1, 2000
     Landlord reserves the right to rescind any of these rules and make such
other and further rules and regulations as in the judgment of Landlord shall
from time to time be needed for the safety, protection, care and cleanliness of
the Project, the operations thereof, the preservation of good order therein and
the protection and comfort of its tenants, their agents, employees and invitees,
which rules when made and notice thereof given to Tenant shall be binding upon
him in a like manner as if originally prescribed. Landlord will notify Tenant in
writing of any changes to the Building Rules and Regulations.

1.   Sidewalks, entrances, passages, elevators, vestibules, stairways,
corridors, halls, lobby and any other part of the Building shall not be
obstructed or encumbered by any Tenant or used for any purpose other than
ingress or egress to and from each tenant’s premises. Landlord shall have the
right to control and operate the common portions of the Building and exterior
facilities furnished for common use of the tenants (such as the eating, smoking,
and parking areas) in such a manner as Landlord deems appropriate.

2.   No awnings or other projections shall be attached to the outside walls of
the Building without the prior written consent of Landlord. All drapes, or
window blinds, must be of a quality, type and design, color and attached in a
manner approved by Landlord.

3.   No showcases or other articles shall be put in front of or affixed to any
part of the exterior of the Building, or placed in hallways or vestibules
without prior written consent of Landlord.

4.   Rest rooms and other plumbing fixtures shall not be used for any purposes
other than those for which they were constructed and no debris, rubbish, rags or
other substances shall be thrown therein. Only standard toilet tissue may be
flushed in commodes. All damage resulting from any misuse of these fixtures
shall be the responsibility of the Tenant who, or whose employees, agents,
visitors, clients, or licensees shall have caused same.

5.   No tenant, without the prior consent of Landlord, shall mark, paint, drill
into, bore, cut or string wires or in any way deface any part of the Premises or
the Building of which they form a part except for the reasonable hanging of
decorative or instructional materials on the walls of the Premises.

6.   Tenants shall not construct or maintain, use or operate in any part of the
project any electrical device, wiring or other apparatus in connection with a
loud speaker system or other sound/communication system which may be heard
outside the Premises. Any such communication system to be installed within the
Premises shall require prior written approval of Landlord.

7.   No mopeds, skateboards, scooters or other vehicles and no animals, birds or
other pets of any kind shall be brought into or kept in or about the Building.

8.   No tenant shall cause or permit any unusual or objectionable odors to be
produced upon or permeate from its premises.

9.   No space in the Building shall be used for the manufacture of goods for
sale in the ordinary course of business, or for sale at auction of merchandise,
goods or property of any kind.

10.   No tenant, or employees of Tenant, shall make any unseemly or disturbing
noises or disturb or interfere with the occupants of this or neighboring
buildings or residences by voice, musical instrument, radio, talking machines,
whistling, singing, or in any way. All passage through the Building’s hallways,
elevators,

37



--------------------------------------------------------------------------------



 



    and main lobby shall be conducted in a quiet, business-like manner.
Rollerblading shall not be permitted in the Building nor in the common areas of
the Project.

11.   No tenant shall throw anything out of the doors, windows, or down
corridors or stairs of the Building.

12.   Tenant shall not place, install or operate on the Premises or in any part
of the Project, any engine, stove or machinery or conduct mechanical operations
or cook thereon or therein (except for coffee machine, microwave oven, and/or
vending machine), or place or use in or about the Premises or Project any
explosives, gasoline, kerosene oil, acids, caustics or any other flammable,
explosive, or hazardous material without prior written consent of Landlord.

13.   No smoking is permitted in the rest rooms, hallways, elevators, stairs,
lobby, exit and entrances vestibules, sidewalks, parking lot area except for the
designated exterior smoking area. All cigarette ashes and butts are to be
deposited in the containers provided for same, and not disposed of on sidewalks,
parking lot areas, or toilets within the Building rest rooms.

14.   Tenants are not to install any additional locks or bolts of any kind upon
any door or window of the Building without prior written consent of Landlord.
Each tenant must, upon the termination of tenancy, return to the Landlord all
keys for the Premises, either furnished to or otherwise procured by such tenant,
and all security access cards to the Building.

15.   All doors to hallways and corridors shall be kept closed during business
hours except as they may be used for ingress or egress.

16.   Tenant shall not use the name of the Building, Landlord or Landlord’s
Agent in any way in connection with his business except as the address thereof.
Landlord shall also have the right to prohibit any advertising by Tenant, which,
in its sole opinion, tends to impair the reputation of the Building or its
desirability as a building for offices, and upon written notice from Landlord,
Tenant shall refrain from or discontinue such advertising.

17.   Tenants must be responsible for all Security Access cards issued to them,
and to secure the return of same from any employee terminating employment with
them. Lost cards shall cost $35.00 per card to replace. No person/company other
than Building Tenants and/or their employees may have Security Access cards
unless Landlord grants prior written approval.

18.   All deliveries by vendors, couriers, clients, employees or visitors to the
Building which involve the use of a hand cart, hand truck, or other heavy
equipment or device must be made via the Freight Elevator. Tenant shall be
responsible to Landlord for any loss or damage resulting from any deliveries
made by or for Tenant to the Building. Tenant shall procure and deliver a
certificate of insurance from Tenant’s movers which certificate shall name
Landlord as an additional insured.

19.   Landlord reserves the right to inspect all freight to be brought into the
Building, and to exclude from the Building all freight or other material which
violates any of these rules and regulations.

20.   Tenant will refer all contractors, contractor’s representatives and
installation technicians, rendering any service on or to the premises for
Tenant, to Landlord for Landlord’s approval and supervision before performance
of any contractual service or access to Building. This provision shall apply to
all work performed in the Building including installation of telephones,
telegraph equipment, electrical devices and attachments and installations of any
nature affecting floors, walls, woodwork, trim, windows, ceilings, equipment or
any other physical portion of the Building. Landlord reserves right to require
that all agents of contractors/vendors sign in and out of the Building.

38



--------------------------------------------------------------------------------



 



21.   Landlord reserves the right to exclude from the Building at all times any
person who is not known or does not properly identify himself to Landlord’s
management or security personnel.

22.   Landlord may require, at its sole option, all persons entering the
Building after 6 PM or before 7 AM, Monday through Friday and at any time on
Holidays, Saturdays and Sundays, to register at the time they enter and at the
time they leave the Building.

23.   No space within the Building, or in the common areas such as the parking
lot, may be used at any time for the purpose of lodging, sleeping, or for any
immoral or illegal purposes.

24.   No employees or invitees of Tenant shall use the hallways, stairs, lobby,
or other common areas of the Building as lounging areas during “breaks” or
during lunch periods.

25.   No canvassing, soliciting or peddling is permitted in the Building or its
common areas by tenants, their employees, or other persons.

26.   No mats, trash, or other objects shall be placed in the public corridors,
hallways, stairs, or other common areas of the Building.

27.   Tenant must place all recyclable items of cans, bottles, plastic and
office recyclable paper in appropriate containers provided by Landlord in each
tenant’s space. Removal of these recyclable items will be by Landlord’s
janitorial personnel.

28.   Landlord does not maintain suite finishes which are non-standard, such as
kitchens, bathrooms, wallpaper, special lights, etc. However, should the need
arise for repair of items not maintained by Landlord, Landlord at its sole
option, may arrange for the work to be done at Tenant’s expense.

29.   Drapes installed by Tenant, which are visible from the exterior of the
Building, must be cleaned by Tenant, at its own expense, at least once a year.

30.   No pictures, signage, advertising, decals, banners, etc. are permitted to
be placed in or on windows in such a manner as they are visible from the
exterior, without the prior written consent of Landlord.

31.   Tenant or Tenant’s employees are prohibited at any time from eating or
drinking in hallways, elevators, rest rooms, lobby or lobby vestibules.

32.   Tenant shall be responsible to Landlord for any acts of vandalism
performed in the Building by its employees, agents, invitees or visitors.

33.   No tenant shall permit the visit to its Premises of persons in such
numbers or under such conditions as to interfere with the use and enjoyment of
the entrances, hallways, elevators, lobby or other public portions or facilities
of the Building and exterior common areas by other tenants.

34.   Landlord’s employees shall not perform any work or do anything outside of
their regular duties unless under special instructions from Landlord. Requests
for such requirements must be submitted in writing to Landlord.

35.   Tenant agrees that neither Tenant nor its agents, employees, licensees or
invitees will interfere in any manner with the installation and/or maintenance
of the heating, air conditioning and ventilation facilities and equipment.

39



--------------------------------------------------------------------------------



 



36.   Landlord will not be responsible for lost or stolen personal property,
equipment, money or jewelry from Tenant’s area or common areas of the Project
regardless of whether such loss occurs when area is locked against entry or not.

37.   Landlord will not permit entrance to Tenant’s Premises by use of pass key
controlled by Landlord, to any person at any time without written permission of
Tenant, except employees, contractors or service personnel supervised or
employed by Landlord.

38.   Tenant and its agents, employees and invitees shall observe and comply
with the driving and parking signs and markers on the Building grounds and
surrounding areas.

39.   Tenant and its employees, invitees, agents, etc. shall not enter other
separate tenants’ hallways, restrooms or premises unless they have received
prior approval from Landlord’s management.

40.   Tenant shall not use or permit the use of any portion of the Premises for
outdoor storage.

***********

40



--------------------------------------------------------------------------------



 



EXHIBIT “D”
CLEANING SPECIFICATIONS
DAILY
Empty Trash and Recycle
Remove Spots/Spills from Carpet
Remove Visible Debris/Litter from Carpet
Spot Clean Desks and Tables
Straighten Chair – Furniture
Turn Off Lights
WEEKLY
Dust Desks and Computer Monitors
Vacuum Carpet
Clean Wastebaskets
Clean Light Fixtures and Vents
Clean Telephones
Clean Walls, Switch Plates and Baseboards
Dust File Cabinets, Partitions and Bookshelves
Clean Chairs
Clean Doors
Clean Tables
Dust Pictures and Surfaces Over 5’
Dust Window Sills, Ledges and Radiators
Spot Clean Side Light Glass
RESTROOM CLEANING SPECIFICIATIONS DAILY
Sinks
Floors
Counters
Trash Receptacle
Toilet/Urinals
Dispensers
Door
Spot Clean Walls
Spot Clean Partitions
WEEKLY
Dust Lights
Dust Surfaces Over 5’
Ceiling Vents
Clean Walls
Clean Partitions
FLOOR CARE SPECIFICATIONS
DAILY
Spot Clean Carpet
WEEKLY
Burnish Polished Surfaces

41



--------------------------------------------------------------------------------



 



MONTHLY
Machine Scrub Restroom Floors
Scrub and Recoat Copy Room Floors
Scrub and Recoat Kitchenette Floors
ONCE EVERY FOUR MONTHS
Shampoo Conference Room Carpets
YEARLY
Strip and Refinish all vinyl tile
THESE SPECIFICATIONS ARE SUBJECT TO CHANGE WITHOUT NOTICE.
THE COST FOR ANY CLEANING OVER AND ABOVE THE STANDARD CLEANING SPECIFICATIONS IS
TO BE BORNE BY THE TENANT.

42